10.2


PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT ("Agreement") is made and entered into as of
this ___ day of September, 2019 (the "Effective Date") by and between
CENTERPOINT PROPERTIES TRUST, a Maryland real estate investment trust
("Purchaser") and THE DIXIE GROUP, INC., a Tennessee corporation, and its
wholly-owned subsidiary, TDG Operations, LLC, a Georgia limited liability
company (collectively and jointly and severally, "Seller").
R E C I T A L S
A.Seller currently owns fee simple title to approximately 10 acres of certain
real estate located in Santa Ana, California, legally described in Exhibit "A"
attached to this Agreement ("Land").
B.    Purchaser desires to purchase from Seller and Seller desires to sell to
Purchaser the Project (as hereinafter defined) in accordance with the terms and
conditions hereinafter set forth.
C.    Purchaser and Seller have entered into that certain License and
Exclusivity Agreement (the "Exclusivity Agreement"), dated August 7, 2019.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and of Purchaser's agreement to use due diligence in its
inspection and review during the Inspection Period (as hereinafter defined), the
receipt and sufficiency of which are hereby acknowledged by the parties hereto,
the parties hereby agree as follows:
1.Agreement to Purchase. Subject to the terms and conditions of this Agreement
and the above recitals which are by this reference incorporated into this
Agreement, Seller agrees to sell to Purchaser and Purchaser agrees to purchase
from Seller all of the following described property (collectively, "Project"):
A.    The Land and all rights, privileges, easements and appurtenances to the
Land owned by Seller, including, without limitation, all mineral rights,
easements, rights-of-way, gas and hydrocarbons, and other appurtenances used or
connected with the beneficial use or enjoyment of the Land; and all right, title
and interest of Seller in and to all streets, water courses or water bodies
adjacent to, abutting or serving the Land.
B.    That certain building located upon the Land and containing approximately
204,000 square feet of net rentable interior floor area and identified with the
common street address of 3201 S. Susan Street, Santa Ana, California, and all
other improvements, structures, elevators, fixtures, parking areas and other
improvements of any kind or nature whatsoever now or hereafter located on the
Land (collectively, "Building") (the Land and Building are sometimes
collectively, the "Real Property").
C.    All equipment, apparatus, machinery, cranes, appliances, furnishings,
signs, site plans, surveys, soil and substrata studies, architectural
renderings, plans and specifications, engineering plans and studies, floor plans
and other plans or studies of any kind, and personal and tangible property owned
by Seller and used exclusively in the base operation and ownership of the
Building or the Land (collectively, "Personal Property"), but excluding all
equipment, vehicles, trade fixtures, computers, software, boilers, tank tower
(exclusive of its foundation below grade), and appurtenances thereto used by
Seller in the operation of its carpet manufacturing business at the Project (the
"Excluded Personal Property").
D.    All intangible property now or hereafter owned, controlled or held by
Seller between the Effective Date and the Closing (as hereinafter defined),
solely in connection with the Building


992507_9

--------------------------------------------------------------------------------




and the Personal Property, including without limitation: (i) all guaranties and
warranties, including guaranties and warranties pertaining to construction of
the Building (collectively, "Warranties"); (ii) all air rights, excess floor
area rights and other development rights relating or appurtenant to the Land or
the Building; (iii) all rights to obtain utility service in connection with the
Building and the Land; (iv) assignable licenses and other governmental permits
and permissions relating to the Land, the Building, and the operation thereof
(collectively, "Permits"); and (v) all contracts and contract rights identified
on Exhibit "B" attached to this Agreement (collectively, "Project Contracts"),
which are Assumed Contracts (as hereinafter defined) (all of the foregoing are
collectively, "Intangible Property").
2.    Purchase Price. Subject to prorations and credits as provided in this
Agreement, the Purchase Price ("Purchase Price") for the Project shall be
THIRTY-SEVEN MILLION ONE HUNDRED NINETY-FIVE THOUSAND FOUR HUNDRED SIX AND
NO/100 DOLLARS ($37,195,406.00), which shall be payable and allocated as
follows:
A.    Earnest Money. Purchaser shall deliver to Chicago Title and Trust Company
("Title Company") the sum of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($500,000.00) as earnest money (the "Initial Earnest Money") within five (5)
days after the full execution and delivery of this Agreement. In the event
Purchaser does not exercise its right of termination pursuant to Section 7D
herein, then, within one business day following the expiration of the Inspection
Period (as herein defined and as may be extended pursuant to Section 7A herein),
Purchaser shall deliver to Title Company the sum of THREE HUNDRED THOUSAND AND
NO/100 DOLLARS ($300,000.00) as additional earnest money ("Additional Earnest
Money" and collectively with the Initial Earnest Money including any and all
interest accrued thereon, the "Earnest Money"). The Earnest Money shall be held
in a joint order escrow to be entered into between Seller and Purchaser with the
Title Company in the form of Exhibit "C" attached to this Agreement and shall be
invested for Purchaser's benefit and all income earned thereon shall be paid to
Purchaser. The Earnest Money shall be applied toward the Purchase Price at
Closing. One Hundred Dollars ($100) of the Earnest Money shall be released by
Title Company to Seller on the first business day following the deposit thereof
by Purchaser, in payment of consideration by Purchaser to Seller for the right
of Purchaser to purchase the Property in accordance with the terms of this
Agreement (the "Non-Refundable Payment"). The Non-Refundable Payment shall be
fully earned and retained by Seller immediately upon receipt and,
notwithstanding any provisions of this Agreement to the contrary, the
Non-Refundable Payment shall not be returned to Purchaser in any circumstance
except if Closing fails to occur solely due to a material default by Seller
under this Agreement. On the Closing Date, the amount of the Non-Refundable
Payment, without interest, shall be applied to the Purchase Price. From and
after the release of the Non-Refundable Payment to Seller, the Earnest Money
shall mean and refer to the remaining Earnest Money amount then held by Title
Company (and any payment or refund of the Earnest Money to be made pursuant to
this Agreement shall not include such Non-Refundable Payment). Purchaser
acknowledges that Seller would not have entered into this Agreement had
Purchaser not made the bargained for Non-Refundable Payment to Seller on the
terms set forth in this Section.
B.    Balance. On or before the Closing Date (as hereinafter defined), Purchaser
shall deposit with the Title Company the balance of the Purchase Price, in cash,
or by certified or cashier's check or Federal wire transfer, together with such
additional funds for Purchaser's share of closing costs and prorations as may be
required pursuant to this Agreement.


992507_9    2

--------------------------------------------------------------------------------




3.    Closing. Subject to the terms and conditions contained in this Agreement,
the consummation of the transactions contemplated in this Agreement ("Closing")
shall take place on or before October 25, 2019 (the "Closing Date"). The
transactions contemplated by this Agreement shall be closed through an escrow
with the Title Company in Chicago, Illinois on the Closing Date, in accordance
with the general provisions of the usual form of Escrow Agreement then in use by
Title Company, with such special provisions inserted in such escrow agreement as
may be required to conform with this Agreement ("Escrow"). Notwithstanding
anything to the contrary in this Agreement, upon the creation of the Escrow,
payment of the Purchase Price and delivery of the Deed (as hereinafter defined)
and other documents to be delivered pursuant to Section 6 of this Agreement,
shall be made through the Escrow. Seller and Purchaser shall execute gap
undertakings in the form required by the Title Company if required by the Title
Company.
4.    Documents to be Delivered by Seller Immediately. Seller hereby certifies
to Purchaser that Seller has, on or before full execution and delivery of this
Agreement, delivered to Purchaser, true and correct copies of all of the
following pertaining to the Project within the possession or control of Seller:
A.    Certificates of occupancy and other necessary governmental licenses or
approvals.
B.    "As-built" plans and specifications for the Building and any modifications
or amendments thereto, and copies of any reports or studies (including
engineering, soil boring and physical inspection reports of employees,
principals, consultants, governmental authorities or insurance carriers) in
Seller's possession or control in respect of the physical condition or operation
of the Project or recommended improvements thereto.
C.    The bill or bills issued for the three (3) most recent years for which
bills have been issued for all real estate taxes and personal property taxes and
a copy of any and all notices pertaining to real estate taxes or assessments. If
any taxes or assessments for said years have been appealed, Seller shall provide
Purchaser with copies of all petitions for appeal and evidence of full payment
of the cost of any such appeals including the full payment of attorneys' fees
and costs.
D.    All insurance policies (or certificates thereof) carried by Seller
together with copies of all claims and settlements on insurance policies within
the past three (3) years.
E.    All Project Contracts, or if no such Project Contracts exist, Seller's
written certification thereof.
F.    A schedule listing all Personal Property.
G.    Accounting books and records including financial statements of operations
(the "Financial Statements") prepared by a certified public accountant for
Seller for the years 2017 and 2018, as well as year-to-date operating statements
for the Seller.
H.    A schedule listing all Excluded Personal Property.
I.    All guaranties, warranties and other documents or instruments evidencing
or relating to the Building or Personal Property.
J.    All contracts for construction, repair or capital replacement to be
performed at the Project or covering such work performed during the two (2)
years immediately preceding the Effective Date.


992507_9    3

--------------------------------------------------------------------------------




K.    A list of lawsuits, if any, pertaining to the Project, or if there are
none, a written certification from Seller that there are no such lawsuits.
L.    A list of all employees of Seller engaged exclusively in the operation and
maintenance of the Project, or if there are none, a written certification from
Seller that there are no such employees.
M.    All other studies, reports, maps and documents related to the Project that
are reasonably available to Seller, including without limitation, engineering
reports, surveys, environmental reports, traffic circulation, operating methods,
flood control and drainage plans, design renderings, shop drawings, feasibility
studies, documents relating to any special use, conforming use or zoning
variance and all correspondence with governmental agencies and their personnel
concerning the same, but excluding market analyses.
N.    A Property disclosure report ("Disclosure Report") containing the natural
hazard disclosures, if any, which may be required to be made by Seller under
California Public Resources Code Section 2621.9(a) (Earthquake Fault Zone),
California Public Resources Code Section 2694(a) (Seismic Hazard Zone),
California Government Code Section 8589.3(a) (Special Flood Hazard Area), Public
Resources Code §4291, Government Code §51178 et seq. §51183.5 (Fire Hazard),
California Health and Safety Code §19211 (Water Heaters), Health and Safety Code
§26140, et seq. (Mold) or Federal law, i.e. 42 U.S.C. §5154a or California
Government Code Section 8589.4(a) (Area of Potential Flooding).
5.    Title and Survey.
A.    Conditions of Title. On the Closing Date, good and marketable fee simple
title to the Real Property shall be conveyed by Seller to Purchaser or its
nominee by a grant deed ("Deed"), subject only to the Permitted Exceptions (as
hereinafter defined), in the form of Exhibit "J" attached hereto and made a part
hereof.
B.    Title.
(i)    Title Insurance Commitment. On or before the date that is fifteen (15)
days after the Effective Date, Seller shall deliver to Purchaser: (a) a
commitment (the "Commitment") for an Owner's Policy of Title Insurance issued by
the Title Company showing title to the Real Property in Seller, and (b) legible
copies of all documents cited, raised as exceptions or noted in the Commitment
(collectively, the "Title Documents").
(ii)    Title Review. Purchaser shall have until the date (the "Title Review
Deadline") that is the later of (a) the last day of the Inspection Period (as
hereinafter defined) or (b) the seventh (7th) business days after the latest of
Purchaser's receipt of the Commitment, the Title Documents and the Survey (as
hereinafter defined) to notify Seller in writing of any objections to any
exception, item or issue in the Commitment, the Title Documents and/or any
matters shown on the Survey, including, without limitation, any of the Exhibit D
Exceptions (as herein defined) (collectively, the "Objectionable Exceptions").
Seller shall: (1) utilize good faith, commercially reasonable efforts to cure or
insure over any Objectionable Exceptions on or before the date ("Title Cure
Date") that is the later of (i) five (5) business days after the Title Review
Deadline or (ii) the last day of the Inspection Period and (2) agree with
Purchaser, on or before the Title Cure Date as to any Objectionable Exceptions
which will be removed prior to Closing ("Removable


992507_9    4

--------------------------------------------------------------------------------




Exceptions"), provided, however, Seller shall have no obligation to agree to
cure any of the Exhibit D Exceptions. Seller shall remove all Removable
Exceptions prior to Closing. If Seller fails to cure any of the Objectionable
Exceptions on or before the Title Cure Date, or if Seller fails to agree with
Purchaser, on or before the Title Cure Date, as to any Removable Exceptions,
Purchaser shall have the right, in its sole discretion, to either: (A) terminate
this Agreement by written notice to Seller on or before the Closing, in which
event the Earnest Money shall be returned to Purchaser and, except as
specifically provided in this Agreement, neither party shall have any further
rights or obligations to the other under this Agreement; or (B) consummate the
transaction contemplated by this Agreement in accordance with the terms of this
Agreement, in which event, subject to Section 5.B.(iii) and Section 5.B.(iv) of
this Agreement, all exceptions to title listed on Schedule B of the Commitment
as of the expiration of the Title Review Deadline shall be deemed to constitute
Permitted Exceptions.
(iii)    Monetary Liens. Notwithstanding anything to the contrary contained in
Section 5B.(ii) above, Seller shall be required to discharge all mortgages, real
estate taxes, assessments and other governmental levies, fees or charges imposed
on the Land, all judgment liens, all mechanics' liens and similar liens for
labor, materials or supplies, and other such monetary liens that may be removed
solely through the payment of money prior to Closing (collectively, the
"Monetary Liens"), and such matters shall be deemed Objectionable Exceptions,
whether or not included in Purchaser's Objection Notice. If, at or prior to
Closing, Seller fails to cure all Monetary Liens, in addition to all other
remedies available to Purchaser under this Agreement, Purchaser shall have the
right to proceed to Closing and deduct from the Purchase Price the amount
necessary to cure such Monetary Liens.
(iv)    Unpermitted Exceptions. If an exception to title or other title defect
other than a Permitted Exception is added to the Commitment after the Effective
Date but prior to the Closing Date and/or if any matter is added to the Survey
(each, an "Unpermitted Exceptions"), then, prior to the Closing Date, Seller
shall be affirmatively obligated to cure any such Unpermitted Exception the
failure of which shall constitute a default by Seller under this Agreement.
C.    Title Policy. On the Closing Date, Seller shall cause Title Company to
issue to Purchaser an ALTA 2006 Owner's Policy of Title Insurance ("Title
Policy") or irrevocable commitment to issue same covering the Project in the
amount of the Purchase Price, showing fee simple title vested in Purchaser, with
extended coverage over all general exceptions and containing the following
endorsements: (i) an ALTA 3.1 zoning endorsement with parking, (ii) an access
endorsement, (iii) a subdivision endorsement, (iv) a utility facility
endorsement, (v) a restrictions endorsement insuring over removal of the
Building for violation of the recorded covenants, conditions or restrictions of
record, (vi) an endorsement insuring that the real estate tax bills relating to
the Real Property do not include real estate taxes pertaining to any other real
estate, (vii) a contiguity endorsement, if applicable, (viii) a CLTA 100.29
endorsement, if applicable, (ix) a CLTA 103.5 endorsement, if applicable,
(x) encroachment endorsements, if applicable, and (xi) any other endorsement
requested by Purchaser; and subject only to: (a) general taxes not yet due or
payable, (b) any matters listed on Exhibit "D" attached to this Agreement (the
"Exhibit D Exceptions"), (c) rights of Seller, as Tenant only, under the
Leaseback (as herein defined) (d) matters created by, through or under Purchaser
and (e) the standard printed exceptions (collectively, the "Permitted
Exceptions").


992507_9    5

--------------------------------------------------------------------------------




D.    Survey. On or before the date that is thirty (30) days after the Effective
Date, Seller shall deliver to Purchaser a survey dated after the Effective Date,
prepared by a land surveyor licensed in California and certified to have been
prepared in accordance with the most recent ALTA Land Survey Standards for urban
properties (and containing Table A, Nos. 1, 2, 3, 4, 6, 7(a), 7(b), 7(c), 8, 9,
10, 11, 13, 14, 15, 16 and 20(a)) for the benefit of Purchaser, Purchaser's
lender as identified by Purchaser, if any, and the Title Company ("Survey"). The
Survey shall show the location of the Building on the Real Property to be within
its lot and setback lines and that the Building does not encroach upon any
easements, that there are no encroachments of buildings or other improvements
from adjoining properties, and the location of all easements affecting the Real
Property. The Survey shall also state the legal description of the Land, the
square footage of the Land and Building, the number and location of all legal
parking spaces on the Land, and shall further state whether the Land is located
in an area designated by an agency of the United States as being subject to
flood hazards or flood risks.
6.    Documents to be Delivered by Seller at Closing.
A.    Seller's Closing Documents. Seller shall deliver to the Title Company,
pursuant to the Escrow, on or before the Closing Date, the following documents,
all of which shall be subject to Purchaser's prior review and approval as to
form, scope and substance, the delivery of all of which shall be a specific
condition to Closing:
(i)    The Deed;
(ii)    All documents required by the Title Company in order to issue the Title
Policy;
(iii)    A bill of sale executed by Seller in the form of Exhibit "E" attached
to this Agreement, covering the Personal Property;
(iv)    An original executed assignment and assumption of all Project Contracts
which Purchaser elects, by written notice to Seller given prior to the Closing
Date, to assume (collectively, the "Assumed Contracts"), in the form of
Exhibit "F" attached to this Agreement ("Assignment of Contracts");
(v)    A fully-executed copy of an amendment to the existing lease between
Seller and Cook Son (the "Cook Son Lease"), relating to use of a portion of the
Land for storage of equipment converting such lease into a sublease, in form and
substance reasonably acceptable to Purchaser and Seller; which includes
restoration language acceptable to Purchaser and a provision whereby Cook Son
acknowledges and agrees that the Cook Son Lease shall terminate, at Purchaser’s
election, upon the expiration or earlier termination of the Leaseback (as herein
defined);
(vi)    A non‑foreign certificate in accordance with the provisions of Section
20 of this Agreement;
(vii)    All insurance certificates required from Seller as tenant under the
Leaseback;


992507_9    6

--------------------------------------------------------------------------------




(viii)    A certificate from Seller in the form of Exhibit "G" attached to this
Agreement stating that the representations and warranties set forth in Section 8
are true and correct as of the Closing Date;
(ix)    An original executed assignment of the Intangible Property (other than
the Assumed Contracts) in the form of Exhibit "H" attached to this Agreement
("Assignment of Intangible Property");
(x)    A certificate of Seller, in the form of Exhibit "I" attached to this
Agreement, certifying to Purchaser: (a) a copy of all keys to the Project, (b)
originals or certified copies of the Assumed Contracts, and (c) copies of all
Intangible Property were delivered to Purchaser on or before the Closing Date;
(xi)    An ALTA closing statement or California equivalent;
(xii)    A personal "GAP" undertaking of Seller;
(xiii)    Such proof of Seller's authority and authorization to enter into this
Agreement and perform Seller's obligations under this Agreement as may be
reasonably required by Title Company;
(xiv)    Estoppel certificates from (a) Seller and (b) all other parties to any
reciprocal easement agreement benefiting or burdening the Real Property, to the
extent required by the reciprocal easement agreement;
(xv)    An estoppel certificate from Seller and any owners' association with
respect to any declaration of covenants, conditions and restrictions benefiting
or burdening the Real Property;
(xvi)    A statement of documentary transfer tax due;
(xvii)    A Guaranty of Payment and Performance of Lease Obligations executed by
The Dixie Group, Inc., a Tennessee corporation, one of the Sellers, in the form
of Exhibit "L" attached to this Agreement; and
(xviii)    Such other documents as Purchaser may reasonably request to enable
Purchaser to consummate the transaction contemplated by this Agreement; provided
none of said additional documents imposes any cost or obligation upon Seller not
otherwise specifically imposed upon Seller pursuant to the terms of this
Agreement.
B.    Purchaser's Closing Documents. Purchaser shall deliver to the Title
Company pursuant to the Escrow, on or before the Closing Date, the following
monies and documents, the delivery of all of which shall constitute a specific
condition to Closing.
(i)    The balance of the Purchase Price, plus or minus prorations, plus
Purchaser's share of Closing costs pursuant to the terms of this Agreement;
(ii)    An original executed counterpart of the Assignment of Contracts;
(iii)    An original executed counterpart of the Assignment of Intangible
Property;


992507_9    7

--------------------------------------------------------------------------------




(iv)    Proof of Purchaser's authority and authorization to enter into this
Agreement and perform Purchaser's obligations under this Agreement as may be
reasonably required by Title Company; and
(v)    Such other documents as Seller may reasonably request to enable Seller to
consummate the transaction contemplated by this Agreement, provided none of said
additional documents impose any cost or obligation upon Purchaser not otherwise
specifically imposed upon Purchaser pursuant to the terms of this Agreement.
C.    Joint Closing Documents. Each of Seller and Purchaser shall deliver to the
Title Company, pursuant to the Escrow, and the parties hereby covenant and agree
to deliver to the Title Company on or before the Closing Date, the mutual
delivery of which shall be a specific condition to Closing:
(i)    Three (3) copies of a closing statement, prepared in strict accordance
with Section 11 of this Agreement;
(ii)    To the extent required, State, County and Municipal transfer tax
declarations;
(iii)    A joint direction to the Title Company to deposit the Earnest Money
into the Escrow; and
(iv)    Two counterparts of the Lease ("Leaseback") in substantially the form
attached to this Agreement as Exhibit "K". The parties agree to use commercially
reasonable efforts to negotiate the remaining items marked "Open Issue" in
Exhibit K during the Inspection Period and upon completion of the negotiation of
the final form of Leaseback, the parties agree to amend this Agreement to attach
the final form of Leaseback as Exhibit K. Notwithstanding the foregoing, the
Leaseback shall have the following terms: (i) the term of the Leaseback shall be
from the Closing Date for ten (10) years, with two 5-year renewal options at
market rent, and shall be for the entire Real Property; (ii) the initial monthly
base rent shall be $173,568.25 monthly on a triple net basis, with annual
increases of 2%, and with each renewal term at then-market rates; and (iii) the
security deposit shall be in the form of a letter of credit in the amount of
$654,500.
7.    Inspection Period.
A.    Inspection Period. For purposes of this Agreement, "Inspection Period"
means the period beginning on the Effective Date and ending on October 25, 2019.
B.    Basic Project Inspection. At all times prior to the Closing, including the
Inspection Period and the period after the end of the Inspection Period and
before Closing, Purchaser, its agents and representatives shall be entitled to
inspect the Project (the "Basic Project Inspection"), which will include, but
shall not be limited to, the right to: (i) enter upon the Real Property to
perform inspections and tests of the Project, including the inspection,
evaluation and testing of: the heating, ventilation and air-conditioning systems
and all components thereof, the roof of the Building, the parking lots, all
structural and mechanical systems within the Building, including the sprinkler
systems, power lines and panels, air lines and compressors, automatic doors,
tanks, pumps and plumbing, and all equipment, vehicles, and Personal Property;
(ii) examine and copy any and all books, records, tax returns, correspondence,
financial data, and all other contracts, agreements,


992507_9    8

--------------------------------------------------------------------------------




documents and matters, public or private, in the possession or control of Seller
or its agents and relating to receipts and expenditures pertaining to the
Project for the past three (3) most recent full calendar years and the current
calendar year to-date; (iii)make investigations with regard to zoning,
environmental, building, code and other legal requirements including an
environmental "Assessment" as specified in Section 7.C of this Agreement and/or
an analysis of the presence of any asbestos, chlordane, formaldehyde or other
Hazardous Materials (as hereinafter defined) in, under or upon the Project;
(iv) make or obtain market studies and real estate tax analyses; and (v) analyze
the financial feasibility of ownership of the Project.
C.    Assessment. During the Inspection Period, Purchaser and/or Purchaser's
agent(s) shall have the right to employ one or more environmental consultants or
other professionals to perform or complete a so-called "Phase I" and/or "Phase
II" environmental inspection and assessment (each, an "Assessment") of the
Project, and Seller hereby acknowledges and consents to such Assessment,
including approval of boring in the dye house area and the former railroad spur
area. Any additional invasive testing will require prior written approval of
Seller. Purchaser, its agents, consultants and/or professionals shall also have
the right to undertake or complete a technical review of all documentation,
reports, plans, studies and information in possession or control of Seller, or
Seller's past or present environmental consultants, concerning or in any way
related to the environmental condition of the Project. In order to facilitate
the Assessment(s) and such technical review, Seller shall extend its full
cooperation (but without third party expense to Seller) to Purchaser, its
agents, consultants and professionals, which cooperation shall include providing
access to all files and fully and completely answering all questions. Any
Assessment may evaluate the present and past uses of the Project, and the
presence on, in or under the Land (and on, in or under land sufficiently
proximate to the Project) of any Hazardous Materials.
D.    Purchaser's Right to Terminate. Purchaser acknowledges that it has
completed its due diligence review of the Property, except for a limited Phase
II environmental investigation of the soil beneath the dyehouse portion of the
Property and in the prior railroad spur portion of the Property. Purchaser shall
have the right to terminate this Agreement prior to the end of the Inspection
Period if the results of such Phase II investigation are not acceptable to
Purchaser, in its reasonable discretion, or if Purchaser’s investment committee
does not approve the purchase contemplated hereunder, by written notice to
Seller on or before the last day of the Inspection Period. In such event, the
Earnest Money shall be returned to Purchaser and, except as specifically
provided in this Agreement, neither party shall have any further rights or
obligations to the other under this Agreement.
E.    Seller's Acknowledgement. Seller acknowledges and agrees that Purchaser
will expend material sums of money in reliance on Seller's obligations under
this Agreement, in connection with negotiating and executing this Agreement,
furnishing the Earnest Money, conducting the inspections contemplated by this
Section 7 and preparing for Closing, and that Purchaser would not have entered
into this Agreement without the availability of the Inspection Period. The
parties therefore agree that adequate consideration exists to support Seller's
obligations under this Agreement, even before expiration of the Inspection
Period. Notwithstanding anything to the contrary in this Agreement, the effect
of any representations, warranties or undertakings made by Seller in this
Agreement shall not be diminished, abrogated, or compromised by the Basic
Project Inspection or any Assessment or other inspections, tests or
investigations made by Purchaser.
F.    Duty to Repair; Indemnification. Purchaser hereby covenants and agrees
that it shall cause all studies, investigations and inspections (including
without limitation any Assessment)


992507_9    9

--------------------------------------------------------------------------------




performed at the Project pursuant to this Section 7 to be performed in a manner
that does not unreasonably disturb or disrupt the business operations of any
occupants of the Project. If, as a result of Purchaser's exercise of its rights
under Section 7, any damage occurs to the Project, then Purchaser shall promptly
repair such damage, at Purchaser's sole cost and expense, so as to return the
Project to substantially the same condition. Purchaser hereby indemnifies,
protects, defends and holds Seller harmless from and against any and all losses,
damages, causes of action, judgments, damages, costs and expenses that Seller
actually suffers or incurs as a direct result of any damage caused at, to, in,
or at the Project by the acts or omissions of Purchaser or its agents,
consultants or professionals pursuant to this Section 7.
8.    Representations and Warranties of Seller.
A.    Seller's Representations and Warranties. In order to induce Purchaser to
enter into this Agreement, Seller hereby represents and warrants to Purchaser as
follows, and all of the foregoing and following representations and warranties
shall be true and correct as of the Closing Date (and the truth and accuracy of
which shall constitute a condition to the disbursement of the Purchase Price in
accordance with the terms of the Escrow and this Agreement):
(i)    Seller is not a party to any contract, agreement or commitment to sell,
convey, assign, transfer, provide rights of first refusal or other similar
rights or otherwise dispose of any portion or portions of the Project other than
the existing lease with Cook Son a copy of which has been provided to Purchaser.
Neither Seller nor any person or entity claiming by, through or under Seller has
or will have, at any time or times prior to the Closing, done or suffered
anything whereby any lien, encumbrance, claim or right of others has been or
will be created on or against the Project or any part thereof or interest
therein, except for the Permitted Exceptions.
(ii)    As of Closing, except as created by this Agreement, there will be no
obligations or liabilities of any kind or nature whatsoever, actual or
contingent, including without limitation any tax liabilities, contract
liabilities or tort liabilities for which or to which Purchaser or the Project
will be liable or subject, except for non-delinquent obligations and liabilities
accrued and thereafter accruing under the Permitted Exceptions.
(iii)    This Agreement has been duly authorized and executed on behalf of
Seller and constitutes a valid and binding agreement, enforceable in accordance
with its terms. Seller has obtained or will obtain prior to Closing all
consents, releases and permissions and given all required notifications,
including without limitation compliance with any applicable Bulk Sales Act,
related to the transactions contemplated in this Agreement and required under
any Applicable Law (as hereinafter defined) or required by any covenant or
agreement to which Seller is a party or by which Seller is bound.
(iv)    The Project has adequate water supply, storm and sanitary sewage
facilities, telephone, gas, electricity, fire protection, means of ingress and
egress to and from public highways and, without limitation, other required
public utilities. All streets and roads necessary for access to or full
utilization of the Project or any part thereof have been completed and are
public streets. No additional easements (other than those presently in effect
and included in the Permitted Exceptions) are required for such access and
utilization or in connection with any utilities. To the best of Seller's
knowledge, no fact, condition or proceeding exists which would result in the
termination or impairment of the furnishing of


992507_9    10

--------------------------------------------------------------------------------




or an increase in rates for services to the Project of water, sewer, gas,
electric, telephone, drainage and other such utility services. To Seller's
knowledge, the facilities servicing the Project are in compliance with all
Applicable Law.
(v)    To Seller's knowledge, the Building is being operated by Seller in
accordance with all applicable federal, state, local and municipal laws,
ordinances, rules, regulations, codes, licenses, permits, authorizations and
orders, including without limitation all laws, ordinances, rules, regulations,
codes, licenses, permits, authorizations and orders relating to building,
zoning, the environment, health, safety and disabled persons (collectively,
"Applicable Law"). To Seller's knowledge, the Building and the operation of the
Building comply, in all material respects with, all Applicable Law.
(vi)    To Seller's knowledge: (a) All building permits, certificates of
occupancy, business licenses and, without limitation, all other notices,
licenses, permits, certificates and authority, required in connection with the
construction, use or occupancy of the Project have been obtained and are in
effect and in good standing; and (b) the leasing, operation and use of the
Project is in compliance, in all material respects, with such notices, licenses,
permits, certificates and authority.
(vii)    True and complete copies of all Project Contracts have been delivered
to Purchaser. Seller is not aware that any of the Project Contracts or Permitted
Exceptions violates any Applicable Law.
(viii)    Seller is not or will not at the Closing be in default in respect of
any of its material obligations or liabilities pertaining to the Project
(including without limitation any obligations and liabilities arising under the
Permitted Exceptions or Project Contracts), and to the best knowledge of Seller,
no event has occurred which, with the giving of notice or passage of time, or
both, would give rise to any such default under any of the same.
(ix)    Seller, to the best of Seller's knowledge, is not aware of any default
in respect of any obligations or liabilities of any other persons pertaining to
the Project (including without limitation any obligations and liabilities of
other persons arising under the Permitted Exceptions, and any obligations and
liabilities of any of the other parties to any of the Project Contracts), and to
the best knowledge of Seller, no event has occurred which, with the giving of
notice or passage of time, or both, would give rise to any such default under
any of the same.
(x)    There is no litigation (including without limitation proceedings for or
involving collections, condemnation, eminent domain, alleged building code or
environmental or zoning violations, or personal injuries or property damage
alleged to have occurred on the Project or by reason of the condition, use of,
or operations on, the Project) pending, or to the best of knowledge of Seller,
threatened, against Seller or the Project.
(xi)    The Personal Property is all located on the Project and is all of the
personal property used in the basic operation and maintenance of the Project.
(xii)    [Intentionally deleted.]
(xiii)    The Project, and the use and operation thereof, is in material
compliance with all Applicable Law, and there are presently and validly in
effect all licenses, permits,


992507_9    11

--------------------------------------------------------------------------------




approvals and other authorizations necessary for the use, occupancy and
operation of the Project as it is presently being operated, whether required of
Seller or any occupant of the Project. Without limiting the foregoing, to
seller's knowledge, the Project complies with all material and applicable
requirements of the federal Americans With Disabilities Act, as amended. Seller
has no knowledge that any heating or other burning equipment located at or used
in connection with the Project violates any Applicable Law. The Project is zoned
by the municipality in which it is located so as to permit the industrial,
warehouse and distribution uses and structures thereon, in a manner that
accommodates and is fully compatible with the Building and Improvements as they
presently exist. The Project does not constitute a non‑conforming use or
non‑conforming structure under applicable zoning laws, regulations or
ordinances. The continued maintenance, operation and use of the Building and/or
any portion of the Project, including any parking area, does not and will not,
on the Closing Date, violate any Applicable Law and, to Seller's knowledge, no
such violation has been issued by any governmental authority having jurisdiction
over the Project that has not been cured to the satisfaction of such
governmental authority.
(xiv)    The information with respect to Seller and the Project supplied to
Purchaser in connection with, and as an inducement to entering into, this
Agreement and the Financial Statements as of their respective dates do not and
did not contain any untrue statement of a material fact or omit to state a fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(xv)    To Seller's knowledge, there are no pending, and Seller has received no
notice of, any special assessments of any nature with respect to the Project or
any part thereof, nor has Seller received any notice of any special assessments
being contemplated.
(xvi)    To Seller's knowledge, the Project has not been reassessed by any
governmental authority for the purposes of valuation for taxation during the
twelve (12) months prior to the Effective Date.
(xvii)    No portion of any Building has flooded within the past five (5) years,
and the Project is not in a designated flood insurance area or designated flood
plain, except as may be shown in the Survey.
(xviii)    To Seller's knowledge, there are no pending or threatened requests,
applications or proceedings to alter or restrict the zoning or other use
restrictions applicable to the Project. To Seller's knowledge, the conveyance of
the Project will include all rights to the use of any off‑site facilities
necessary to ensure compliance with all Applicable Law. Seller has no knowledge
and has not received any notice of any plan, study or effort by any governmental
agency or authority which would materially adversely affect the present use or
zoning of the Project or which would modify or realign any adjacent street or
highway.
(xix)    Seller has not received any notice from any insurance carrier of, nor
is aware of, defects or inadequacies in the Project which if not corrected would
result in termination of insurance coverage, increase its cost or otherwise
affect the insurability of the Project.
(xx)    There are no facts material to the use and operation of the Project
which Seller has not disclosed to Purchaser.


992507_9    12

--------------------------------------------------------------------------------




(xxi)    Seller is now solvent and will be solvent at the Closing. The
transaction described in this Agreement is not part of a leveraged buy‑out or
other transaction relating to the sale of Seller.
(xxii)    All documents made available to Purchaser are true, complete and
correct copies of the documents received by Seller. There is not known to Seller
any material documents relating to the Property that has not been disclosed to
Purchaser.
(xxiii)    Except for the Leaseback and the sublease to Cook Son, there will be
no other occupancy agreements affecting the Project which will survive Closing.
(xxiv)    If the Project is located within a delineated Earthquake Fault zone (a
zone that encompasses a potentially or recently active tract of an earthquake
fault that is deemed by the State Geologist to constitute a potential hazard to
structures from surface faulting or fault creep), California Public Resource
Code §2621 et seq. mandates that prospective purchasers be advised that the
Project is located within such a Zone, and that its development may require a
geologic report from a state registered geologist. In accordance with such law,
Seller hereby represents and warrants to Purchaser that, to Seller's knowledge,
the Project is not within a delineated Earthquake Fault Zone.
(xxv)    If the Project is located within a Seismic Hazard Zone as delineated on
a map prepared by the California Division of Mines and Geology, California
Public Resources Code §2690 et seq. mandates that prospective purchasers be
advised that the Project is located within such a Zone. In accordance with such
law, Seller hereby represents and warrants to Purchaser that, to Seller's
knowledge, the Project is not within a Seismic Hazard Zone.
(xxvi)    If the Project is located within a designated State Responsibility
Area as delineated on a map prepared by the California Department of Forestry,
California Public Resources Code §4136 mandates that prospective purchasers be
advised that the Project is located within a wildland area which may contain
substantial forest fire risks and hazards, that the State may not be responsible
to provide fire protection services, and that the Project may be subject to the
requirements of Public Resources Code §4291 which requires the periodic removal
of brush, the maintenance of firebreaks, and other similar activities. In
accordance with such law, Seller hereby represents and warrants to Purchaser
that, to Seller's knowledge, the Project is or is not within a designated State
Responsibility Area.
(xxvii)    If the Project is located within an area designated as a Very High
Fire Hazard Severity Zone. Government Code §51178 et seq. §51183.5 mandates that
prospective purchasers be advised that the Project is located within such a zone
and that the Project may be subject to various maintenance design and/or
construction requirements and/or restrictions. In accordance with such law,
Seller hereby represents and warrants to Purchaser that, to Seller's knowledge,
the Project is not within a designated Very High Fire Hazard Severity Zone.
(xxviii)    If the Project contains one or more water heaters, Seller is
required by California Health and Safety Code §19211 to certify to Purchaser
that all such water heaters have been braced, strapped and/or anchored in
accordance with the law. Seller hereby represents and warrants to Purchaser
that, to Seller's knowledge, the required bracing, strapping and/or anchors have
been installed.


992507_9    13

--------------------------------------------------------------------------------




(xxix)    If the seller or transferor of property knows of the presence of mold
that affects the property and the mold either exceeds permissible exposure
limits or poses a health threat then Health and Safety Code §26140, et seq.
mandates that prospective purchasers be advised in writing of such mold. In
accordance with such law, Purchaser is hereby informed that Seller is not aware
of the presence of such mold affecting the Project.
(xxx)    (a) Seller is not a Prohibited Person (as hereinafter defined),
(ii) Seller is in compliance with Anti‑Terrorism Laws (as hereinafter defined),
(iii) Seller does not conduct any business or engage in any transaction or
dealing with any Prohibited Person, or deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order 13224 (as hereinafter defined), and (iv) Seller has
established policies and procedures designed to prevent and detect money
laundering, including processes to meet all applicable anti-money laundering
requirements of the USA Patriot Act (as hereinafter defined). For purposes of
this Agreement:
(i)    "Anti-Terrorism Laws" means any laws related to terrorism or money
laundering, including without limitation Executive Order 13224 and the USA
Patriot Act, and any regulations promulgated under any such laws,
(ii)    "Executive Order 13224" means Executive Order 13224 on Terrorism
Financing, effective September 24, 2001,
(iii)    "Prohibited Person" means any person or entity:
(A)    subject to the provisions of Executive Order 13224,
(B)    owned or controlled by, or acting for or on behalf of, an entity that is
subject to the provisions of Executive Order 13224,
(C)    with whom Seller is prohibited from dealing by any of the Anti-Terrorism
Laws,
(D)    that commits, threatens or conspires to commit or supports "terrorism" as
defined in Executive Order 13224,
(E)    that is named as a "specially designated national and blocked person" on
the most current list published by the U.S. Treasury Department's Office of
Foreign Assets Control; or
(F)    person or entity that is affiliated with a person or entity described in
the foregoing clauses (A) through (E); and
(iv)    "USA Patriot Act" means the Uniting and Strengthening America by
Providing Appropriate Tools Requires to Intercept and Obstruct Terrorism Act of
2001, H.R. 3162, Public Law 107-56, as the same may be amended.
B.    Seller hereby agrees to indemnify, defend (with Purchaser having the right
to retain counsel for the purpose of participating in such defense, at its sole
cost and expense) and hold Purchaser, its affiliates, investment managers,
property managers, partners, trustees, shareholders, beneficiaries, directors,
officers, employees, agents and attorneys (collectively, the "Indemnified


992507_9    14

--------------------------------------------------------------------------------




Parties") harmless from and against and with respect to any and all claims,
demands, legal or administrative proceedings, losses (including loss of value of
the Project or any part of the Project), liabilities, damages, penalties, fines,
debts, causes of action, administrative orders or notices, liens, judgments,
suits, obligations, payments, interest, accounts, encumbrances, personal
injuries, costs and expenses (including but not limited to attorneys fees and
costs, consultants fees and costs, courts costs, response and/or remedial costs
and all other out-of-pocket expenses) known or unknown, foreseen or unforeseen,
whether direct or contingent and no matter how arising (but specifically
excluding obligations and liabilities for and to the extent Purchaser received a
credit to the Purchase Price pursuant to the provisions of this Agreement) in
any way related to or arising from: (i) the Project and arising or accruing on
or before the Closing Date, (ii) any act, conduct, omission, contract or
commitment of Seller, at any time or times on or before the Closing Date,
(iii) any lawsuit or proceeding filed or pending against the Project (or any
part thereof) prior to the Closing Date, and (iv) any material breach by Seller
of this Agreement.
9.    Conditions Precedent to Closing.
A.    In addition to any conditions provided in other provisions of this
Agreement, Purchaser's obligation to purchase the Project is and shall be
conditioned on the following:
(i)    The due performance by Seller of each and every covenant, undertaking and
agreement to be performed by Seller under this Agreement and the truth of each
representation and warranty made in this Agreement by Seller at the time as of
which the same is made and as of the Closing as if made on and as of the
Closing.
(ii)    That at no time prior to the Closing shall any of the following have
been done by or against or with respect to Seller: (a) the commencement of a
case under Title 11 of the U.S. Code, as now constituted or hereafter amended,
or under any other applicable federal or state bankruptcy law or other similar
law; (b) the appointment of a trustee or receiver of any property interest; or
(c) an assignment for the benefit of creditors.
(iii)    The existence of any Unpermitted Exception or of any violation of
Applicable Law relating to the Project which is imposed by any governmental
authority relating to the Project which is not remedied by Seller.
(iv)    That between the Effective Date and the Closing, Seller shall: (a) not,
without first obtaining the written consent of Purchaser, enter into any
contracts, agreements or leases pertaining to the Project; (b) not convey any
Intangible Property or remove from the Project any of the Personal Property;
(c) remedy all violations of Applicable Law relating to the Project or any
portion of the Project, if any, and provide Purchaser evidence of same; (d) not
cancel or permit cancellation of any hazard or liability insurance carried with
respect to the Project or its operation; and (e) operate and maintain the
Project free from waste and neglect, in substantial compliance with Applicable
Law and in the same manner as the Project has been theretofore operated and
maintained.
(v)    The physical condition of the Project shall be the same on the Closing
Date as on the Effective Date, reasonable wear and tear excepted.
B.    Purchaser may at any time or times, at its election, waive any of the
conditions to its obligations under this Agreement, but any such waiver shall be
effective only if contained in a writing signed by Purchaser. No such waiver
shall reduce the rights or remedies of a party by reason


992507_9    15

--------------------------------------------------------------------------------




of any breach by Seller (but if a condition is waived, the party waiving the
same may not rescind this Agreement on the basis of the failure of such waived
condition). The failure of any of the conditions in Section 9.A shall entitle
Purchaser, at its option, to cancel and terminate this Agreement by written
notice to Seller, in which event the Earnest Money shall be returned to
Purchaser and, except as specifically provided in this Agreement, neither party
shall have any further rights or obligations to the other under this Agreement.
10.    Covenants of Seller. Effective as of the Effective Date, Seller hereby
covenants with Purchaser as follows:
A.    New Leases. Seller shall not execute any new lease, license, or other
agreement affecting the ownership or operation of the Project or for personal
property, equipment, or vehicles, without Purchaser's prior written consent.
B.    New Contracts. Seller shall not enter into any contract with respect to
the ownership and operation of the Project that will survive the Closing, or
that would otherwise affect the use, operation or enjoyment of the Project,
without Purchaser's prior written consent, except for service contracts entered
into in the ordinary course of business which are terminable without penalty on
not more than thirty (30) days' notice.
C.    Operation of the Project. Seller shall operate and manage the Project in a
first class manner, maintaining present services, and shall maintain the Project
in good repair and working order; shall keep on hand sufficient materials,
supplies, equipment and other personal property for the efficient operation and
management of the Project in a first class manner; and shall perform, when due,
all of Seller's obligations under the Project Contracts and other agreements
relating to the Project and otherwise in accordance with all Applicable Law.
Seller shall deliver the Project at Closing in substantially the same condition
as it is on the Effective Date, reasonable wear and tear excepted. None of the
Personal Property or fixtures shall be removed from the Project, unless replaced
by personal property or fixtures of equal or greater utility or value.
D.    Documents of Record. Seller shall not grant any easement or modify any
covenant, condition or restriction affecting the Project.
E.    Change In Conditions. Seller shall promptly notify Purchaser of any change
in any condition with respect to the Project, the financial condition of any of
the tenants under the Leases or of the occurrence of any event or circumstance
that makes any representation or warranty of Seller to Purchaser under this
Agreement untrue or misleading, or any covenant of Seller under this Agreement
incapable or less likely of being performed, it being understood that Seller's
obligation to provide such notice to Purchaser shall in no way relieve Seller of
any liability for a breach by Seller of any of its representations, warranties
or covenants under this Agreement.
F.    Approvals. If the transaction contemplated hereby, or any component
thereof, shall require authorization or approval of any governmental agency
having jurisdiction, Seller shall obtain all such authorizations and approvals
on or before the date (the "Approvals Deadline") that is five (5) days before
the Closing Date. If such authorizations and approvals are not obtained and in
full force and effect as of the Approvals Deadline, Seller shall promptly notify
Purchaser in writing (the "Approvals Notice") and Purchaser, at its sole option,
may elect to:
(1)    terminate this Agreement by written notice to Seller, in which event the
Earnest Money shall be returned to Purchaser and, except as specifically


992507_9    16

--------------------------------------------------------------------------------




provided in this Agreement, neither party shall have any further rights or
obligations to the other under this Agreement; or
(2)    extend the Closing Date by written notice to Seller, which extension
shall not exceed thirty (30) days, in which event Seller shall continue to use
good faith and diligent efforts to obtain the authorizations and approvals; or
(3)    notify Seller in writing that Purchaser has elected to proceed to
Closing.
Purchaser's election to extend the Closing Date or proceed to Closing shall not
relieve Seller of the obligation to obtain the authorizations and approvals. If
Purchaser extends the Closing Date, and the authorizations and approvals have
not been obtained as of the date that is five (5) days before the Closing Date,
Purchaser, at its sole option, may elect to:
(1)    terminate this Agreement by written notice to Seller, in which event the
Earnest Money shall be returned to Purchaser and, except as specifically
provided in this Agreement, neither party shall have any further rights or
obligations to the other under this Agreement; or
(2)    notify Seller in writing that Purchaser has elected to proceed to
Closing.
All covenants made in this Agreement by Seller shall survive the Closing and
shall not be merged into the Deed or any other instrument of conveyance
delivered at Closing.
11.    Adjustments. Except as may be otherwise covered under the Leaseback:
A.    General. Proration of rentals, revenues and other income, if any, from the
Project and taxes, assessments, and other expenses, if any, affecting the
Project shall be prorated as of 11:59 p.m. on the day prior to the Closing Date
("Proration Date"). It is agreed that the Closing Date shall be an income and
expense date for Purchaser. There shall be no proration of any insurance
premiums with respect to the Project, nor any assumption of insurance coverage
by Purchaser, unless Purchaser so elects in writing.
B.    Taxes. On or before the Closing Date, Seller shall pay all taxes and
assessments, including without limitation all special assessments, on the
Project which are due and payable prior to the Closing Date. Unpaid taxes and
assessments on the Project shall be prorated on an accrual basis as of the
Closing Date based upon the most recent ascertainable assessed valuation, tax
multipliers and tax rate, but reproration thereof shall be made between
Purchaser and Seller at such time as the actual amount of taxes for the
applicable tax year shall become known, in order that actual real estate taxes
for the periods before and after the Closing Date may be equitably prorated as
of the Closing Date and paid between the parties when known. Seller shall be
liable for any back tax bill which may be imposed by taxing authorities related
to the period prior to the Closing Date, which obligation of Seller shall
survive Closing.
C.    Operating Expenses. All utility services charges for electricity, heat and
air conditioning service, other utilities, common area maintenance, taxes other
than real estate taxes such as rental taxes, and all expenses incurred in
operating the Project and any other costs incurred in the ordinary course of
business of the management and operation of the Project shall be prorated


992507_9    17

--------------------------------------------------------------------------------




on an accrual basis. Seller shall pay all such expenses that accrue prior to the
Closing Date and Purchaser shall pay all such expenses accruing on and after the
Closing Date. To the extent possible, Seller and Purchaser shall obtain billings
and meter readings as of the Closing Date to aid in such prorations.
D.    Other Prorations. Seller and Purchaser shall make such additional
adjustments as are normally made in connection with a purchase and sale of the
type contemplated in this Agreement. At Closing, Seller shall pay to Purchaser
(or credit against the Purchase Price), the security deposit and the first
month's rent due under the Leaseback.
E.    Method of Proration. Except as expressly provided in this Agreement, all
prorations shall be made in accordance with customary practice in Orange County,
California. The parties agree to cause a schedule of tentative adjustments to be
prepared prior to the Closing Date. Such adjustments, if and to the extent known
and agreed upon as of the Closing Date, shall be paid by Purchaser to Seller (if
the prorations result in a net credit to the Seller) or by Seller to Purchaser
(if the prorations result in a net credit to Purchaser), by increasing or
reducing the amount to be paid by Purchaser at Closing. Purchaser and Seller
agree the intent of this provision is to allocate the income and expenses
attributable to the Project in a fair, just and equitable manner, and the
parties agree in the event of special circumstances not specifically covered in
this Agreement, such equitable principles shall guide the parties in reaching a
fair resolution. All prorations shall be final, unless otherwise expressly
provided in this Agreement.
12.    Closing Costs. Seller shall bear the cost to record any instruments
necessary to clear Seller's title, the cost of the Title Policy (with extended
coverage and all endorsements), the cost of the Survey, all state and county
transfer taxes and one-half the cost of the Escrow. Purchaser shall bear the
cost of any recording fees with respect to the Deed and one-half the cost of the
Escrow. The cost of any municipal transfer taxes applicable to this transaction
shall be paid for the party made responsible for the payment of the same by the
applicable ordinance. All other costs and expenses in connection with the
transaction contemplated by this Agreement shall be borne by Purchaser and
Seller in the manner in which such cost and expenses are customarily allocated
between the parties at closings of real property similar to the Project in the
Orange County, California area. Except as provided in Section 37 of this
Agreement, each party shall pay its own attorneys' fees incurred with respect to
the preparation and negotiation of this Agreement and the closing of the
transaction contemplated hereby.
13.    Damage or Destruction to Project.
A.    If between the Effective Date and the Closing Date, all or any portion of
the Project is damaged or destroyed by fire or other casualty, Seller shall
notify Purchaser in writing of such damage or destruction (the "Casualty
Notice"):
(i)    either Seller or Purchaser may elect to terminate this Agreement, in
which event the Earnest Money shall be returned to Purchaser and, except as
specifically provided in this Agreement, neither party shall have any further
rights or obligations to the other under this Agreement; or
(ii)    both parties may elect to consummate the transaction contemplated by
this Agreement, in which event Purchaser shall receive a credit against the
Purchase Price in an amount equal to Purchaser's reasonable determination of the
cost of restoring the Project.


992507_9    18

--------------------------------------------------------------------------------




B.    Purchaser and Seller shall have until the date (the "Casualty Election
Date") that is thirty (30) days after receipt of the Casualty Notice to elect
whether to terminate or proceed with this Agreement. If either party fails to
notify the other party of its election on or before the Casualty Election Date,
then that party shall be deemed to have elected to terminate this Agreement.
C.    Notwithstanding the foregoing, Seller shall only have the right to
terminate this Agreement pursuant to Section 13A above in the event that the
cost to repair and restore any damage or destruction to the Project by fire or
other casualty will exceed ten percent of the Purchase Price.
D.    If the Closing Date is a date prior to the Casualty Election Date, the
Closing Date shall be extended to a date twenty (20) days after the Casualty
Election Date.
14.    Condemnation.
A.    If between the Effective Date and the Closing Date any condemnation or
eminent domain proceedings are initiated which might result in the taking of any
part of the Building or the Land, Seller shall notify Purchaser in writing of
such proceedings (the "Condemnation Notice") and:
(i)    either Seller or Purchaser may elect to terminate this Agreement, in
which event the Earnest Money shall be returned to Purchaser and, except as
specifically provided in this Agreement, neither party shall have any further
rights or obligations to the other under this Agreement; or
(ii)    both parties may elect to consummate the transaction contemplated by
this Agreement, in which event Seller shall assign to Purchaser at Closing all
of Seller's right, title and interest in and to any award pertaining to the Real
Property, but retain its rights to any award pertaining to its leasehold
interest or moving expenses, made in connection with such condemnation or
eminent domain proceedings.
B.    Purchaser and Seller shall have until the date (the "Condemnation Election
Date") that is thirty (30) days after receipt of the Condemnation Notice to
elect whether to terminate or proceed with this Agreement. If either party fails
to notify the other party of its election on or before the Condemnation Election
Date, then that party shall be deemed to have elected to terminate this
Agreement.
C.    Notwithstanding the foregoing, Seller shall only have the right to
terminate this Agreement pursuant to Section 14A above in the event that the
value of the Project after such taking shall reduce by more than ten percent of
the Purchase Price.
D.    If the Closing Date is a date prior to the Condemnation Election Date, the
Closing Date shall be extended to a date twenty (20) days after the Condemnation
Election Date.
15.    Remedies.
A.    If Seller should materially breach any of its covenants, conditions,
representations or warranties contained in this Agreement or should fail to
consummate the sale contemplated in this Agreement for any reason other than
Purchaser's default, Purchaser may, upon five (5) days written notice to Seller,
if such breach or failure is not cured within such five-day period, in addition
to all remedies contained elsewhere in this Agreement: (i) terminate this
Agreement, in which event


992507_9    19

--------------------------------------------------------------------------------




the Earnest Money shall be returned to Purchaser and, except as specifically
provided in this Agreement, neither party shall have any further rights or
obligations to the other under this Agreement; (ii) rescind this transaction;
(iii) collect money damages from Seller; or (iv) enforce specific performance of
this Agreement.
B.    If Purchaser should materially breach any of its covenants contained in
this Agreement (and Seller shall not be in default under this Agreement), Seller
may, upon five (5) days written notice to Purchaser, if such breach is not cured
within such five-day period, terminate this Agreement and retain the Earnest
Money as liquidated damages, and not as a penalty, it being understood that
Seller's actual damages in the event of such a breach are difficult to ascertain
and that such Earnest Money represents the parties' best estimate of such
damages. Seller shall not have any other remedy for any breach or default by
Purchaser. BY INITIALING THIS SECTION 15.B, PURCHASER AND SELLER AGREE THAT IN
EVENT OF DEFAULT BY PURCHASER: (A) IT WOULD BE IMPRACTICAL OR EXTREMELY
DIFFICULT TO FIX ACTUAL DAMAGES; (B) AN AMOUNT EQUAL TO THE EARNEST MONEY WILL
CONSTITUTE LIQUIDATED DAMAGES PAYABLE TO SELLER; (C) THE PAYMENT OF THE
LIQUIDATED DAMAGES TO SELLER WILL CONSTITUTE THE EXCLUSIVE REMEDY OF SELLER;
(D)SELLER MAY RETAIN THAT PAYMENT AS LIQUIDATED DAMAGES; AND (E) PAYMENT OF
THOSE SUMS TO SELLER AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT
INSTEAD, IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO
SECTIONS 1671, 1676 AND 1677 OF THE CALIFORNIA CIVIL CODE.
Seller INITIALS: ____________    Purchaser INITIALS: _______________
16.    Brokers. The parties mutually warrant and represent to the other that
neither has authorized any broker to act on its behalf in respect of the
transactions contemplated hereby other than Stream Capital Partners (the
"Broker"), who is representing Seller and will be paid a commission equal to one
percent (1.0%) of the Purchase Price if and when the Closing hereunder occurs,
and that neither has dealt with a broker, agent or finder in connection
therewith other than the Broker. Each of the parties shall indemnify and save
the other harmless from any claim by any broker or other person for commissions
or other compensation for bringing about the transactions contemplated hereby
where such claim is based on the purported employment or authorization of such
broker or other person by such party. Seller shall pay the commission due Broker
at Closing.
17.    Environmental Matters/Mutual Release.
A.    The term "Hazardous Materials" shall mean any substance, material, waste,
gas or particulate matter which is regulated by any local governmental
authority, the State of California, or the United States Government, including
without limitation any material or substance which is: (i) defined as a
"hazardous waste," "hazardous material," "hazardous substance," "extremely
hazardous waste," or "restricted hazardous waste" under any provision of
California or federal law, (ii) petroleum, (iii) asbestos and
asbestos-containing materials, (iv) polychlorinated biphenyls ("PCBs"), (v)
radioactive material, (vi) designated as a "hazardous substance" pursuant to
Section 311 of the Clean Water Act, 33 U.S.C. §1251 et seq., (33 U.S.C. §1317),
(vii) defined as a "hazardous waste" pursuant to Section 1004 of the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq. (42 U.S.C. §6903), or
(viii) defined as a "hazardous substance" pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§9601 et seq. (42 U.S.C. 9601). The term "Environmental Law" shall mean all
statutes specifically described


992507_9    20

--------------------------------------------------------------------------------




in the foregoing grammatical sentence and all federal, state and local
environmental, health and safety statutes, ordinances, codes, rules,
regulations, orders and decrees regulating, relating to or imposing liability or
standards concerning or in connection with Hazardous Materials.
B.    Seller represents and warrants that as of the Effective Date (which
representation and warranty shall be remade as of the Closing Date), and except
as listed on Schedule 17B attached hereto, to its actual knowledge: (i) the
Project is in material compliance with all Environmental Law; (ii) no written
notice, demand, claim or other communication has been given to or served on
Seller, and Seller has no actual knowledge of any such notice given to previous
owners, tenants or occupants of the Project, from any entity, governmental body
or person claiming any violation of or liability under any Environmental Law or
demanding payment, contribution, indemnification, remedial action, removal
action or any other action or inaction with respect to any actual or alleged
environmental damage or injury to persons, property or natural resources (each
of the foregoing, whether now existing or hereafter brought, a "Claim"); (iii)
no above ground or underground storage tanks are currently located on the
Project, except for the exterior tank tower and the three cooling tanks; (vi) no
Hazardous Materials have been discharged, dispersed, released, disposed of, or
allowed to escape on, under or in the Project in violation of or at levels which
have resulted in any liability under Environmental Law; and (vii) no
investigation, administrative order, administrative order by consent, consent
order, agreement, litigation or settlement is proposed or in existence or, to
the best knowledge of Seller, threatened or anticipated, with respect to or
arising from the presence of any Hazardous Materials with respect to the
Project. In addition to any other remedies under this Agreement, if any of the
foregoing representations or warranties are in any manner inaccurate or breached
(collectively, "Breach"), and if such Breach gives rise to or results in
liability or claim (including without limitation a response action, remedial
action or removal action) under any Environmental Law or any existing common law
theory based on nuisance or strict liability, or causes a significant effect on
public health before Closing, Purchaser shall have the right to terminate the
Agreement at any time before the Closing.
18.    Entire Agreement. It is understood and agreed that all understandings and
agreements heretofore made between Seller and Purchaser are merged in this
Agreement, the exhibits annexed hereto and the instruments and documents
referred to in this Agreement, which alone fully and completely express their
agreements, and that neither party is relying upon any statement or
representation, not embodied in this Agreement, made by the other. Each party
expressly acknowledges that, except as expressly provided in this Agreement, the
other party and the agents and representatives of the other party have not made,
and the other party is not liable for or bound in any manner by, any express or
implied warranties, guaranties, promises, statements, inducements,
representations or information pertaining to the transactions contemplated
hereby. The preparation of this Agreement has been a joint effort of the parties
hereto and the resulting documents shall not, solely as a matter of judicial
construction, be construed more severely against one of the parties than the
other.
19.    Exhibits. Exhibits A through L, and Schedule 17B, attached to this
Agreement are, by this reference, incorporated in and made a part of this
Agreement.
20.    Non‑Foreign Certificate. Seller shall provide Purchaser, not later than
five (5) days before the Closing Date, with a non‑foreign certificate sufficient
in form and substance to relieve Purchaser of any and all withholding
obligations under federal law, which certificate shall be reasonably
satisfactory to Purchaser and the Title Company. If Seller does not timely
furnish Purchaser with said certificate, or if Purchaser has reason to believe
that said certificate is or would be wholly or partially false if given and so
notifies Seller, in writing, before the Closing Date, Purchaser shall be
entitled to withhold up to ten (10%)


992507_9    21

--------------------------------------------------------------------------------




percent of the Purchase Price in an escrow account to be held by Title Company
until such time as Seller furnishes Purchaser with a qualifying statement from
the Internal Revenue Service sufficient to relieve Purchaser of any and all
withholding obligations under federal law, or until Purchaser is required to
deliver said funds to the Internal Revenue Service, whichever first occurs.
21.    Modifications. No modification, amendment, discharge, waiver or change of
this Agreement, or any of the provisions of this Agreement, shall be valid
unless the same is in writing and signed by the party against which the
enforcement of such modification, waiver, amendment, discharge or change is
sought. Writings signed by the attorney for such party shall not be effective
for the purposes of this Section 21. Failure by either party to explicitly
retain any rights under this Agreement shall not be deemed a waiver of such
rights.
22.    Notices. Unless otherwise provided herein, all notices, requests, demands
and other communications required or permitted under this Agreement shall be in
writing and shall be served on the parties at the following addresses:
If intended for Purchaser:
Mr. Ryan Dunlap
CenterPoint Properties Trust
7255 Figueroa Street, Suite 3005
Los Angeles, California 90017
Email: rdunlap@centerpoint.com
and
Ms. Laura Petrucci
CenterPoint Properties Trust
1808 Swift Drive
Oak Brook, Illinois 60523‑1501
Email: lpetrucci@centerpoint.com


With a copy to:
Mark S. Richmond, Esq.
Richmond Breslin LLP
5215 Old Orchard Road, Suite 420
Skokie, Illinois 60077
Facsimile Number: 312‑258-0977
Email: mrichmond@rb-llp.com


If intended for Seller:
Jon A. Faulkner
The Dixie Group, Inc,
475 Reed Road
Dalton, Georgia 30720
Facsimile Number: 251-706-6008


With a copy to:
Robert L. Dann
Miller & Martin PLLC
832 Georgia Avenue, Suite 1200
Chattanooga, Tennessee 37402
Facsimile Number: 423-785-8480



Any such notices shall be either (i) sent by certified mail return receipt
requested, in which case notice shall be deemed delivered three (3) Business
Days after deposit, postage prepaid, in the United States Mail, (ii) sent by
overnight delivery using a nationally recognized courier, in which case notice
shall be deemed delivered one (1) Business Day after deposit, with such courier,
(iii) sent by facsimile, in which case notice shall be deemed delivered upon
transmission of such notice as evidenced by the facsimile transmission report,
(iv) sent


992507_9    22

--------------------------------------------------------------------------------




by electronic mail by pdf, in which case notice shall be deemed delivered upon
transmission, or (v) by personal hand delivery, in which case notice shall be
deemed delivered at the time of the personal hand. Notices to be sent on behalf
of Purchaser or Seller may be sent by their respective counsel.
23.    Governing Law and Interpretation. The validity, meaning and effect of
this Agreement shall be determined in accordance with the laws of the State of
California applicable to contracts made and to be performed in that state. The
terms "hereby" and "hereto" and any similar terms shall refer to this Agreement,
and the term "hereafter" shall mean after the Effective Date and the term
"heretofore" shall mean before the Effective Date. Words of the masculine,
feminine or neuter gender shall mean and include the correlative words of other
genders, and the words importing the singular number shall mean and include the
plural number and vice versa. Words importing persons shall include firms,
associations, partnerships (including limited partnerships), trusts,
corporations and other legal entities, including public bodies, as well as
natural persons. The terms "include," "including" and similar terms shall be
construed as if followed by the phrase "without limitation." This Agreement
shall not be construed more strictly against one party than against the other
merely by virtue of the fact that it may have been prepared by counsel for one
of the parties, it being recognized that both Seller and Purchaser have
contributed substantially and materially to the preparation of this Agreement.
24.    Survival. All representations, warranties and indemnities of Seller
contained in this Agreement or in any of the documents to be delivered by Seller
to Purchaser at Closing shall be deemed remade as of the Closing Date and
survive the Closing. This Agreement shall not be canceled or merged into the
Deed on the Closing. Each and every warranty and representation of Seller shall
be deemed to have been relied upon by Purchaser, notwithstanding any
investigation Purchaser may have made with respect thereto, or any information
developed by or made available to Purchaser prior to the Closing and
consummation of this transaction. After the Closing, Seller agrees to defend,
indemnify and hold Purchaser and the Indemnified Parties free and harmless from
and against any and all claims, demands, legal or administrative proceedings,
losses (including loss of value of the Project or any part of the Project),
liabilities, damages, penalties, fines, debts, causes of action, administrative
orders or notices, liens, judgments, suits, obligations, payments, interest,
accounts, encumbrances, personal injuries, costs and expenses (including but not
limited to attorneys' fees and costs, consultants fees and costs, courts costs,
response and/or remedial costs and all other out-of-pocket expenses) known or
unknown, foreseen or unforeseen, whether direct or contingent and no matter how
arising, in any way related to or arising from: (i) any inaccuracy in or breach
of any representation or warranty of Seller; and (ii) any breach or default by
Seller under any of Seller's covenants or agreements under this Agreement,
provided that, if Purchaser has actual knowledge of a breach at or prior to
Closing, then, upon consummation of the purchase and sale, Purchaser shall be
deemed to have waived such breach. To the extent Seller elects to make any
distribution to its stockholders, partners or members, as the case may be, after
Closing, such that Seller has insufficient funds to satisfy the indemnity
obligations of Seller contained in this Agreement, such indemnity obligations
shall be deemed to be distributed with any such distributions to such
stockholders, partners or members, as the case may be, and their respective
successors and such stockholders, partners or members, as the case may be,
receiving such distributions shall be deemed successors of Seller and to have
assumed such indemnity obligations.
25.    Business Days. If any date herein set forth for the performance of any
obligations of Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term "legal holiday" means any state or Federal holiday for which
financial institutions or post offices are generally closed in the state where
the Project is located.


992507_9    23

--------------------------------------------------------------------------------




26.    Assignment. The terms, conditions and covenants of this Agreement shall
be binding upon and shall inure to the benefit of the parties and their
respective nominees, successors, beneficiaries and assigns; provided, however,
no conveyance, assignment or transfer of any interest whatsoever of, in, or to
the Project or of this Agreement shall be made by Seller during the term of this
Agreement. Purchaser may assign all or any of its right, title and interest
under this Agreement to any corporate or partnership entity affiliated with, or
related to Purchaser ("Affiliate"). No such assignee shall accrue any
obligations or liabilities hereunder until the effective date of such
assignment. In addition to its right of assignment, Purchaser shall also have
the right, exercisable prior to Closing, to designate any Affiliate, as the
grantee or transferee of any or all of the conveyances, transfers and
assignments to be made by Seller at Closing hereunder, independent of, or in
addition to, any assignment of this Agreement. In the event of an assignment of
this Agreement by Purchaser, its assignee shall be deemed to be the Purchaser
hereunder for all purposes hereof, and shall have all rights of Purchaser
hereunder (including, but not limited to, the right of further assignment), and
the assignor shall be released from all liability hereunder. In the event that
an Affiliate shall be designated as a transferee hereunder, that transferee
shall have the benefit of all of the representations and rights which, by the
terms of this Agreement, are incorporated in or relate to the conveyance in
question.
27.    Waiver of Trial by Jury. The respective parties hereto shall and hereby
do waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other on any matters whatsoever arising
out of or in any way connected with this Agreement, or for the enforcement of
any remedy under any statute, emergency or otherwise.
28.    Confidentiality. Seller and Purchaser acknowledge and agree that the
transactions contemplated by this Agreement are of a highly sensitive and
confidential nature and, except to the extent disclosure is required by law or
is otherwise permitted by this Section 28, Purchaser and Seller agree that all
documents and information concerning the Project, the subject matter of this
Agreement, and all negotiations with respect hereto and the subject matter
hereof shall remain confidential. Prior to and after the Closing, any release or
disclosure to the public of information with respect to the transaction so
closed, any matters set forth in this Agreement, or any of the terms and
provisions of this Agreement shall be made only in the form approved by
Purchaser and Seller and their respective counsels (which approval shall not be
unreasonably withheld or delayed, and shall be deemed to have been granted if
not expressly disapproved within one (1) Business Day after request for
approval). Notwithstanding the foregoing to the contrary, this Section 28 shall
not prevent either party from disclosing any information with respect to the
transactions contemplated herein, any matters set forth in this Agreement, or
any of the terms and provisions of this Agreement (a) if and to the extent that
such disclosure is reasonably determined by such party to be required by
applicable law or a court or other binding order or by applicable administrative
rule or regulation or order of any regulatory or supervisory agency or authority
with competent jurisdiction over such matter; or (b) to any of their respective
current or prospective lenders, members, officers, directors, trustees,
employees, consultants, attorneys, accountants, advisors, agents,
representatives, partners, and/or shareholders and/or any parties whose consent
is required (and any of the respective lenders, members, officers, directors,
trustees, employees, consultants, advisors, agents, representatives, partners,
and/or shareholders of any of such parties); provided that all of the foregoing
to whom disclosure is made are advised of the confidential nature of such
information, matters, terms and provisions. The provisions of this Section 28
shall survive the Closing or termination of this Agreement (whichever shall
occur) without restriction or limitation.
29.    Further Assurances. Seller and Purchaser each agree to use commercially
reasonable efforts to comply with all conditions set forth in this Agreement, to
take all other reasonable action necessary to complete the transaction
contemplated by this Agreement, to cause the Purchase of the Project to be
consummated with all reasonable dispatch, and to refrain from any action that is
inconsistent with that result.


992507_9    24

--------------------------------------------------------------------------------




Each party agrees in good faith to execute such further or additional documents
as may be necessary or appropriate to fully carry out the intent and purpose of
this Agreement.
30.    Counterparts/Electronic Signatures. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Handwritten
signatures to this Agreement transmitted by telecopy or electronic transmission
(for example, through the use of a Portable Document Format or "PDF" file) shall
be valid and effective to bind the parties so signing. It is expressly agreed
that each party to this Agreement shall be bound by its own telecopied or
electronically transmitted handwritten signature and shall accept the telecopy
or electronically transmitted handwritten signature of the other party to this
Agreement. The parties hereto agree that the use of telecopied or electronic
signatures for the execution of this Agreement shall be legal and binding and
shall have the same full force and effect as if originally signed.
31.    Captions. The captions and headings in this Agreement are inserted for
convenience of reference only and in no way define, describe or limit the scope
or intent of this Agreement of any of the provisions of this Agreement.
32.    Memorandum. Either party shall execute a memorandum of this Agreement at
the request of the other party which may be recorded with the appropriate county
authority.
33.    Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
34.    Partial Invalidity. Seller and Purchaser intend and believe that each
provision in this Agreement comports with all Applicable Law and judicial
decisions. Notwithstanding the foregoing, if any one or more provisions of this
Agreement is for any reason held by a court of law to be invalid, illegal,
unlawful, void or unenforceable in any respect, then:
A.    if the provision(s) are not materially related to: (i) the liability of
Seller or Purchaser or (ii) the conditions to Purchaser's obligations under this
Agreement, then such provision(s) shall be given force to the fullest possible
extent that such provision(s) are valid, legal, lawful and enforceable, the
remainder of this Agreement shall be construed as if such invalid, illegal,
unlawful, void or unenforceable provision(s) were not contained in this
Agreement and the rights, obligations and interests of Seller and Purchaser
under the remainder of this Agreement shall continue in full force and effect;
or
B.    if the provision(s) are materially related to: (i) the liability of Seller
or Purchaser or (ii) the conditions to Purchaser's obligations under this
Agreement, then each of Seller and Purchaser shall have the right, upon written
notice to the other, to terminate this Agreement and upon such termination, the
Earnest Money shall be returned to Purchaser and, except as specifically
provided in this Agreement, neither party shall have any further rights or
obligations to the other under this Agreement.
35.    California Income Tax Withholding. Prior to the Closing, Seller shall
deliver to Purchaser a certificate as necessary such that the sale of the
Property to Purchaser hereunder is not subject to withholding requirements, and
does not subject Purchaser to liability under, California Revenue and Tax Code
Section 18662.
36.    Time for Performance. Time is of the essence of this Agreement. Whenever
under the terms of this Agreement the time for performance falls on a Saturday,
Sunday or legal holiday, such time for


992507_9    25

--------------------------------------------------------------------------------




performance shall be on the next day that is not a Saturday, Sunday or legal
holiday. In computing any period of time pursuant to this Agreement, the day of
the act or event from which the designated period of time begins to run will not
be included.
37.    Professional Fees. In the event of the bringing of any action or suit by
either party to this Agreement against the other party by reason of any breach
of any of the covenants, agreements, obligations or provisions on the part of
the other party rising out of this Agreement, then in that event the prevailing
party shall be entitled to have and recover of and from the other party all
costs and expenses of the action or suit, including actual attorneys' fees and
costs, accounting and engineering fees, and any other professional fees
resulting from the action or suit.
38.    Possession. Possession of the Project, subject to the rights of the
Seller under the Leaseback, and Cook Son under its sublease with Seller, shall
be delivered to Purchaser on the Closing Date.
39.    Marketing. Seller acknowledges and agrees that Purchaser will incur
substantial expenses in performing its underwriting, studies, inspections and
investigation concerning the Project and that in consideration thereof, Seller
hereby agrees that it will not solicit, consider, entertain or accept any formal
or informal, direct or indirect, written or oral, offers to purchase, sell,
assign, lease, develop, transfer or acquire any right, title or interest in or
to the Project, or any part thereof, or any interest therein, and Seller shall
discontinue and will not enter into discussions with any and all third parties
relating to the Project.
40.    Limitation of Liability. Upon the Closing, Purchaser shall neither assume
nor undertake to pay, satisfy or discharge any liabilities, obligations or
commitments of Seller and shall not assume or discharge any debts, obligations,
liabilities or commitments of Seller, whether accrued as of the Effective Date
or thereafter, fixed or contingent, known or unknown, other than those
specifically agreed to between the parties and set forth in this Agreement.
[SIGNATURES FOLLOW ON NEXT PAGE]




41.    


992507_9    26

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
PURCHASER:
CENTERPOINT PROPERTIES TRUST, a Maryland real estate investment trust
By:   
   Name:   
   Title:   


 
By:   
   Name:   
   Title:   






SELLER:




THE DIXIE GROUP, INC., a Tennessee corporation
By:   
Name:   
Title:   




TDG OPERATIONS, LLC, a Georgia limited liability company


By: ______________________________________
Name: ____________________________________
Title: _____________________________________


 
 







SIGNATURE PAGE

--------------------------------------------------------------------------------





SCHEDULE OF EXHIBITS AND SCHEDULES
EXHIBIT "A"      Legal Description
EXHIBIT "B"     Project Contracts
EXHIBIT "C"     Earnest Money Escrow Agreement
EXHIBIT "D"     Permitted Exceptions
EXHIBIT "E"     Bill of Sale
EXHIBIT "F"     Assignment of Contracts
EXHIBIT "G"     Seller's Certificate Reaffirming Representations and Warranties
EXHIBIT "H"     Assignment of Intangible Property
EXHIBIT "I"     Seller's Certificate
EXHIBIT "J"     Form of Deed
EXHIBIT "K"     Form of Leaseback
EXHIBIT "L"    Form of Guaranty






SCHEDULE 17B    Exceptions to Environmental Representations.






992507_9    SCHEDULE OF EXHIBITS

--------------------------------------------------------------------------------





EXHIBIT "A"    

LEGAL DESCRIPTION
That tract or parcel of land situated in the city of Santa Ana, county of
Orange, state of California, and described as follows:


Parcel 2, in the city of Santa Ana, county of Orange, state of California, as
shown on a parcel map filed in Book 106, Pages 42 and 43 of Parcel Maps, in the
Office of the County Recorder of said county.


Except all oil, gas, hydrocarbon substances and minerals by whatever name known
in, on or under the above described land, and the right of exploring for,
boring, mining, drilling, removing, extracting or marketing said substances,
together with the exclusive right to execute any and all leases for the purpose
of extracting or recovering said substances, but without the right of entry upon
any portion of the surface of the ground or within the upper 500 feet measured
downward from the surface, as reserved in the Deed from Harold T. Segerstrom, et
al., recorded November 2, 1972, in Book 10408, Page 517, Official Records.






992507_9    1

--------------------------------------------------------------------------------





EXHIBIT "B"    

LIST OF PROJECT CONTRACTS


NONE








992507_9    1

--------------------------------------------------------------------------------





EXHIBIT "C"    

EARNEST MONEY ESCROW AGREEMENT




 
 
 
 
 
 
 
 
 
RE: Escrow Trust No. ______________
 
DATE: _______________, 2019



I.
PARTIES

A.    Seller:        ________________________________
                    
                    
Attention:                 
B.    Purchaser:    CenterPoint Properties Trust
1808 Swift Drive
Oak Brook, Illinois 60523‑1501
Attention: James N. Clewlow
C.    Escrow Holder:    Chicago Title and Trust Company
10 S. LaSalle Street, Suite 3100
Chicago, Illinois 60603
Attention: Ms. Krystina Cozzie
II.
PRELIMINARY STATEMENTS

A.    Concurrently with the execution and delivery of this Earnest Money Escrow
Agreement, Seller and Purchaser have executed and delivered a certain Purchase
and Sale Agreement ("Agreement"). Under the terms of the Agreement, Seller has
agreed to sell to Purchaser that certain parcel of land and improvements thereon
located at 3201 S. Susan Street, Santa Ana, California.
B.    Pursuant to the Agreement, Purchaser is required to deposit with the
Escrow Holder the sum of FIVE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($500,000.00) ("Initial Earnest Money") and solely in the event Purchaser does
not terminate the Agreement pursuant to Section7D, Purchaser is required to
deposit with the Escrow Holder the additional sum of THREE HUNDRED THOUSAND AND
NO/100 DOLLARS ($300,000.00) ("Additional Earnest Money"; and collectively, with
the Initial Earnest Money, "Earnest Money") to be held by Escrow Holder pursuant
to the terms and provisions of this Earnest Money Escrow Agreement.


992507_9    1

--------------------------------------------------------------------------------




C.    Pursuant to the Agreement, Purchaser has the right to terminate the
Agreement and to have the Initial Earnest Money and interest earned thereon
returned to Purchaser.
III.
DEPOSIT OF EARNEST MONEY; INVESTMENT DIRECTIONS

A.    Concurrently herewith, Purchaser has deposited the Initial Earnest Money
with the Escrow Holder in accordance with the Agreement.
A.    Escrow Holder is hereby authorized and directed to invest the Earnest
Money or any portion thereof in accordance with the written direction of
Purchaser (or Purchaser's Counsel). Unless otherwise provided pursuant to the
provisions of Section IV hereof, such investment shall be for the benefit of
Purchaser. The Federal Taxpayer Identification Number of the Purchaser is
_______________.
IV.
INSTRUCTIONS

A.    One business day after receipt of the Initial Earnest Money, Escrow Holder
shall disburse One Hundred and No/100 Dollars ($100.00) of the Earnest Money to
or as directed by Seller (or Seller's counsel).
B.    In the event Escrow Holder receives from Purchaser a certification in the
form attached hereto as Schedule 1, then Escrow Holder is authorized and
directed to return to Purchaser, within one (1) business day thereafter, the
Initial Earnest Money, together with all interest earned thereon.
C.    Except as set forth in Paragraph IV.A. or Paragraph IV.B. above, the
Escrow Holder is instructed to hold and invest the Earnest Money, together with
all interest earned thereon, until the Escrow Holder is in receipt of (i) a
joint written direction from Seller (or Seller's Counsel) and Purchaser (or
Purchaser's Counsel) or (ii) an order, judgment or decree addressed to Escrow
Holder which shall have been entered or issued by any court and which shall
determine the disposition of the Earnest Money and all interest earned thereon.
D.    Any party delivering a notice required or permitted hereunder shall
simultaneously deliver copies of such notice to all parties listed in Section I
of this Earnest Money Escrow Agreement. All notices required herein shall be
either personally delivered, sent by certified or registered mail, postage
prepaid, return receipt requested, or sent by overnight courier and shall, in
all instances, be deemed to have been received upon delivery thereof.
E.    Except as otherwise expressly set forth in this Earnest Money Escrow
Agreement, Escrow Holder shall disregard any and all notices or warnings given
by any of the parties hereto.
F.    In case Escrow Holder obeys or complies with any order, judgment or decree
of any court with respect to the Earnest Money, Escrow Holder shall not be
liable to any of the parties hereto or any other person, firm or corporation by
reason of such compliance, notwithstanding any such order, judgment or decree be
entered without jurisdiction or be subsequently reversed, modified, annulled,
set aside or vacated. In case of any suit or proceeding regarding this Earnest
Money Escrow Agreement to which Escrow Holder is or may be at any time a party,
Seller and Purchaser shall each be liable for one-half of all such costs, fees
and expenses incurred or sustained by Escrow Holder and shall forthwith pay the
same to Escrow Holder upon demand; provided, however, that in the event Escrow
Holder is made a party to any suit or proceeding between Seller and Purchaser,
the prevailing party in such suit or proceeding shall have no liability for the
payment of Escrow Holder's costs, fees and expenses.


992507_9    2

--------------------------------------------------------------------------------




G.    Escrow Holder is not to be held responsible for any loss of principal or
interest which may be incurred as a result of making the investments or
redeeming said investment for the purposes o, this Earnest Money Escrow
Agreement.
H.    In no case shall the above mentioned deposits be surrendered except (i) in
the manner specifically described in this Earnest Money Escrow Agreement; (ii)
on an order signed by the Seller (or Seller's Counsel) and Purchaser (or
Purchaser's Counsel); or (iii) in obedience to the process of order of a court
as aforesaid.
I.    All fees of Escrow Holder shall be charged one-half to Seller and one-half
to Purchaser.
J.    Except as to deposits of funds for which Escrow Holder has received
express written direction from Purchaser (or Purchaser's Counsel) concerning
investment or other handling, the parties hereto agree that the Escrow Holder
shall be under no duty to invest or reinvest any deposits at any time held by it
hereunder; and, further, that Escrow Holder may commingle such deposits with
other deposits or with its own funds in the manner provided for the
administration of funds under Section 2‑8 of the Illinois Corporate Fiduciary
Act 205 ILCS 620/2‑8 and may use any part or all such funds for its own benefit
without obligation to any party for interest or earnings derived thereby, if
any, provided, however, nothing herein shall diminish Escrow Holder's obligation
to apply the full amount of the deposits in accordance with the terms of this
Earnest Money Escrow Agreement.
K.    Any order, judgment or decree requiring the Escrow Holder to disburse the
Earnest Money shall not be binding upon Purchaser or Seller as to the ultimate
disposition of the Earnest Money unless and until a final, non‑appealable order,
judgment or decree is entered by a court having jurisdiction thereof.


[THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATUE PAGE FOLLOWS]


992507_9    3

--------------------------------------------------------------------------------






L.    This Earnest Money Escrow Agreement and all provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, successors and permitted assigns.
FOR SELLER:
 
____________________________________________
 
By:   
 
Attorney for Seller
 
FOR PURCHASER:
 
RICHMOND BRESLIN LLP
 
By:   
 
Attorney for Purchaser



Accepted this ______ day of
________________, 2019
 
Chicago Title and Trust Company
Escrow Holder
 
 
By:   
 
Name: Krystina Cozzie
 
Title: Joint Order Escrow Administrator





992507_9    4

--------------------------------------------------------------------------------




SCHEDULE 1

CERTIFICATION
The undersigned hereby certifies to Chicago Title and Trust Company, as Escrow
Holder under that certain Earnest Money Escrow Agreement dated
_____________________, 2019, Escrow Trust Number _____________, that the
undersigned has elected to terminate that certain Purchase and Sale Agreement
dated ____________________, 2019 by and between CenterPoint Properties Trust, a
Maryland real estate investment trust as Purchaser and _______________________
as Seller pursuant to Paragraph 7D of the Purchase Agreement.
CENTERPOINT PROPERTIES TRUST, a Maryland real estate investment trust
By:    
Name:    
Title:    








992507_9    5

--------------------------------------------------------------------------------





EXHIBIT "D"    

PERMITTED EXCEPTIONS
1.
Property taxes, which are a lien not yet due and payable, including any
assessments collected with taxes to be levied for the fiscal year 2019-2020.

2.
The lien of any special tax resulting from the inclusion of the property in a
Special Assessment District or Mello-Roos Community Facilities District in
accordance with the codes, which may exist by virtue or Assessment Maps or
Notices filed and/or recorded by any such district. Assessments, if any, arising
from such Assessment Districts will be collected along with regular Orange
County real estate taxes.

3.
The lien of supplemental taxes, if any, assessed pursuant to the provisions of
Chapter 3.5 (Commencing with Section 75) of the Revenue and Taxation code of the
state of California.

4.
Water rights, claims or title to water, whether or not disclosed by the public
records.

5.
Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document;

Granted to:        The City of Santa Ana, a municipal corporation
Purpose:        Drainage
Recorded:        May 19, 1961, Book 5726, Page 970, of Official Records
Affects:            The Southerly 10.00 feet of said land
6.
Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document;

Granted to:        The City of Santa Ana, a municipal corporation
Purpose:        Storm drain
Recorded:        Book 10790, Page 576, of Official Records
Affects:            That portion of said land as more particularly described
therein
7.
Covenants, conditions and restrictions (deleting therefrom any restrictions
indicating any preference, limitation or discrimination based on race, color,
religion, sex, handicap, familial status or national origin) as set forth in the
document



Recorded:        Book 10408, Page 526, of Official Records
Said covenants, conditions and restrictions provide that a violation thereof
shall not defeat the lien of any mortgage or deed of trust made in good faith
and for value.
Modification(s) of said covenants, conditions and restrictions
Recorded:        March 5, 1977, Book 12105, Page 101, of Official Records
Modification(s) of said covenants, conditions and restrictions
Recorded:        May 27, 1977, Book 12217, Page 1821, of Official Records.
8.
Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document;

Granted to:        Southern California Edison Company


992507_9    1

--------------------------------------------------------------------------------




Purpose:
Wires, underground conduits, cables, vaults, manholes, handholes and including
above-ground enclosures, markers and concrete pads and other appurtenant
fixtures

Recorded:
June 15, 1976, Book 11773, Page 1090, of Official Records

Affects:
A strip of land 15.00 feet lying within said land as more particularly described
therein

9.
The fact that said land is included within a project area of the Redevelopment
Agency shown below, and that proceedings for the redevelopment of said project
have been instituted under the Redevelopment Law (such redevelopment to proceed
only after the adoption of the redevelopment plan) as disclosed by a document.

Redevelopment Agency:
Community Redevelopment Agency of the City of Santa Ana/Santa Ana Inter City
Commuter Station Redevelopment Project

Recorded:
December 20, 2007, Instrument No. 2007000744244, of Official Records.







992507_9    2

--------------------------------------------------------------------------------





EXHIBIT "E"    

BILL OF SALE
_______________ a _______________ ("Seller") having its principal place of
business at ________________, _____________________, in consideration of TEN AND
NO/100 ($10.00) DOLLARS, receipt of which is hereby acknowledged, does hereby
sell, assign, transfer and set over to CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust ("Purchaser"), the following described personal
property, to‑wit:
All equipment, apparatus, machinery, cranes, appliances, furnishings, signs,
site plans, surveys, soil and substrata studies, architectural renderings, plans
and specifications, engineering plans and studies, floor plans and other plans
or studies of any kind, leasing brochures, market studies, tenant data sheets
and other supplies, fixtures and personal and tangible property owned by Seller
and used or usable in connection with the operation and ownership of the
Building or the Land commonly known as 3201 S. Susan Street, Santa Ana,
California (as hereinafter referred to as the "Personal Property").
Seller hereby represents and warrants to Purchaser that: (a) Seller is the
absolute owner of the Personal Property, (b) the Personal Property is free and
clear of all liens, charges and encumbrances, and (c) Seller has full right,
power and authority to sell the Personal Property and to make this Bill of Sale.
ALL WARRANTIES OF QUALITY, FITNESS AND MERCHANTABILITY ARE HEREBY EXCLUDED.
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed and sealed
in its name by its officers thereunto duly authorized this ___ day of
______________, 2019.
_______________, a _______________
By:    
Name:    
Title:    






992507_9    1

--------------------------------------------------------------------------------





EXHIBIT "F"    

ASSIGNMENT AND ASSUMPTION OF CONTRACTS
_____________________, a _______________ ("Assignor"), in consideration of the
sum of TEN AND NO/100 ($10.00) DOLLARS in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to CenterPoint Properties Trust, a Maryland
real estate investment trust ("Assignee"), all of Assignor's right, title and
interest in and to those service contracts and other agreements listed on
Exhibit "A" attached hereto and made a part hereof (collectively, "Contracts"),
all pertaining to the real property and improvements thereon commonly known as
3201 S. Susan Street, Santa Ana, California.
Assignor represents and warrants to Assignee that Assignor is the sole owner of
all of the owner's right, title and interest in and to the Contracts.
Assignee hereby assumes all obligations of Assignor under the Contracts arising
on or after the date hereof.
This Assignment shall be binding upon and inure to benefit of Assignor, Assignee
and their respective successors and assigns.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment of
Contracts this _____ day of ________________, 2019, which Assignment is
effective this date.
ASSIGNOR:
________________________, a _______________
By:    
Name:    
Title:    
ASSIGNEE:
CENTERPOINT PROPERTIES TRUST
By:    
Name:    
Title:    
By:    
Name:    
Title:    










992507_9    1

--------------------------------------------------------------------------------





EXHIBIT "A"

LIST OF CONTRACTS








992507_9    F-2

--------------------------------------------------------------------------------





EXHIBIT "G"    

REAFFIRMATION OF REPRESENTATIONS AND WARRANTIES
THIS REAFFIRMATION OF REPRESENTATIONS AND WARRANTIES ("Re‑Affirmation") is made
as of this ____ day of ______________, 2019 by ______________, a _______________
("Seller").
W I T N E S S E T H:
WHEREAS, that certain Purchase and Sale Agreement dated as of ____________, 2019
("Contract") was entered into between Seller and CenterPoint Properties Trust, a
Maryland real estate investment trust, as purchaser ("Purchaser"), pertaining to
the purchase and sale of the property commonly known as 3201 S. Susan Street,
Santa Ana, California and legally described on Exhibit "A" attached hereto and
made a part hereof ("Property"); and
WHEREAS, as a condition to the closing of the transaction contemplated in the
Contract, Seller is required to execute and deliver this Re‑Affirmation.
NOW, THEREFORE, for Ten Dollars ($10.00) in hand paid, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller hereby certifies to Purchaser that all of the
representations and warranties made by Seller in or pursuant to the Contract are
true and correct as of the date hereof and are reaffirmed and remade as of the
date hereof to Purchaser by Seller, except as shown on Exhibit "B" attached
hereto and made a part hereof. This Affirmation has been delivered by Seller to
Purchaser pursuant to the terms of the Contract and nothing herein contained is
intended to modify the terms of the Contract.
IN WITNESS WHEREOF, Seller has executed and delivered this Re‑Affirmation as of
the day and year first above written.
______________, a _______________
By:    
Name:    
Title:    






992507_9    1

--------------------------------------------------------------------------------





EXHIBIT "A"

LEGAL DESCRIPTION








992507_9    G-2

--------------------------------------------------------------------------------





EXHIBIT "B"

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES








992507_9    G-3

--------------------------------------------------------------------------------





EXHIBIT "H"    

ASSIGNMENT OF
INTANGIBLE PROPERTY AND OTHER RIGHTS
FOR VALUE RECEIVED, __________________, a _______________ ("Assignor"), hereby
conveys, assigns, transfers, and sets over unto CENTERPOINT PROPERTIES TRUST, a
Maryland real estate investment trust ("Assignee") all the right, title and
interest of Assignor in and to any and all intangible property now owned,
controlled or held by Assignor, solely in connection with the Building and the
Personal Property, including without limitation: (i) all guaranties and
warranties (including guaranties and warranties pertaining to construction of
the Building) (collectively, the "Warranties"); (ii) all air rights, excess
floor area rights and other development rights relating or appurtenant to the
Land or the Building; (iii) all rights to obtain utility service in connection
with the Building and the Land; (iv) assignable licenses and other governmental
permits and permissions relating to the Land, the Building, and the basic
operation thereof (collectively, the "Permits"). The foregoing shall be
collectively referred to herein as the "Intangible Property". All defined terms
utilized herein without definition shall have the meaning ascribed to such terms
in that certain Purchase Agreement dated __________________, ___________ by and
between Assignor and Assignee.
This Assignment shall be binding upon and shall inure to the benefit of
Assignor, Assignee and their respective successors and assigns.
IN WITNESS WHEREOF, Assignor has executed this Assignment of Intangible Property
and Other Rights on this ____ day of ________, 2019, which instrument is
effective this date.
ASSIGNOR:
___________________, a _______________
By:    
Name:    
Title:    
ASSIGNEE:
CENTERPOINT PROPERTIES TRUST
By:    
Name:    
Title:    
By:    
Name:    
Title:    








992507_9    1

--------------------------------------------------------------------------------





EXHIBIT "I"    

SELLER'S CERTIFICATE
The undersigned hereby certifies to CenterPoint Properties Trust, a Maryland
real estate investment trust ("CenterPoint") as follows:
1.    Copies of all keys, if any, to the building located at 3201 S. Susan
Street, Santa Ana, California have been delivered to CenterPoint as of the date
hereof; and
2.    Copies or originals of: (i) all Contracts assigned to CenterPoint pursuant
to that certain Assignment of Contracts of even date herewith from the
undersigned in favor of CenterPoint and (ii) all intangible personal property
assigned to CenterPoint pursuant to that certain Assignment of Intangible
Property and Other Rights of even date herewith from the undersigned in favor of
CenterPoint have been delivered to CenterPoint as of the date hereof.
Dated as of:    ______________, 2019
___________________, a _______________
By:    
Name:    
Title:    






992507_9    1

--------------------------------------------------------------------------------





EXHIBIT "J"    

FORM OF DEED
RECORDING REQUEST BY
WHEN RECORDED MAIL TO
Jerry Richman
Richmond Breslin, LLP
5215 Old Orchard Road, Suite 420
Skokie, Illinois 60077
_____________________________________________________________________________________
SPACE ABOVE THIS LINE RESERVED FOR RECORDER'S USE
GRANT DEED
THE UNDERSIGNED GRANTOR DECLARES:
DOCUMENTARY TAX IS $____________
COMPUTED ON THE FULL VALUE OF PROPERTY CONVEYED
THE PROPERTY IS LOCATED IN ________________, CALIFORNIA
APN: ___________________
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
_______________________ hereby GRANTS to CenterPoint Properties Trust, a
Maryland real estate investment trust, the real property located in the County
of _________, State of California, and more particularly described in Exhibit
"A" attached hereto and made a part hereof, together with, all and singular, the
tenements, hereditaments, easements, rights-of-way and appurtenances belonging
or in anywise appertaining to the same, and the improvements thereon, subject to
the matters set forth in Exhibit "B".
IN WITNESS WHEREOF, the undersigned hereby executes this instrument as of the
_____ day of ___________, 2019.
                    
By:                    
Name:                    
Title:                    




992507_9    1

--------------------------------------------------------------------------------




STATE OF _____________    )
)    SS.
COUNTY OF ___________    )
On __________________ before me, _____________________________ personally
appeared ____________________________________, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature                         (seal)
EXHIBITS:
Exhibit A – Property Description
Exhibit B – Permitted Encumbrances


992507_9    2

--------------------------------------------------------------------------------




EXHIBIT "A"
Property Description




992507_9    3

--------------------------------------------------------------------------------




EXHIBIT "B"
Permitted Encumbrances






992507_9    4

--------------------------------------------------------------------------------





EXHIBIT "K"    

FORM OF LEASEBACK
[IN SUBSTANTIALLY THE FORM ATTACHED WITH OPEN ITEMS TO BE FINALIZED WITHIN 21
DAYS OF THE EFFECTIVE DATE HEREOF]
[OPEN ITEMS HAVE BEEN RESOLVED AND ARE REFLECTED ON FINAL LEASE, ATTACHED HERETO
AS EXHIBIT 10.3]








992507_9    1

--------------------------------------------------------------------------------





EXHIBIT "L"    

FORM OF GUARANTY
[SEE ATTACHED]




992507_9    1

--------------------------------------------------------------------------------




GUARANTY OF PAYMENT
AND PERFORMANCE OF LEASE OBLIGATIONS
THIS GUARANTY OF PAYMENT AND PERFORMANCE OF LEASE OBLIGATIONS ("Guaranty") is
made as of the ____ day of ________, 2019, by THE DIXIE GROUP, INC., a Tennessee
corporation ("Guarantor"), to and for the benefit of CENTERPOINT PROPERTIES
TRUST, a Maryland real estate investment trust ("Landlord").
R E C I T A L S
A.    TDG Operations, LLC, a Georgia limited liability company ("Tenant") and
Landlord entered into a Lease dated ____________, 2019 ("Lease") for premises
commonly known as 3201 S. Susan Street, Santa Ana, California ("Premises").
B.    Landlord is unwilling to enter into the Lease unless Guarantor enters into
this Guaranty, and Guarantor desires to provide this Guaranty to Landlord, in
order to induce Landlord to enter into the Lease.
C.    Guarantor has a financial interest in Tenant, and will be benefited by the
agreement of Landlord to enter into the Lease.
D.    Guarantor has provided certain of its financial information to Landlord,
and Landlord has relied upon such financial information in accepting this
Guaranty in lieu of other security or guarantees of the Obligations and the
Tenant's Obligations (hereinafter defined).
Now, therefore, in consideration of the foregoing recitals and for the purpose
of inducing Landlord to enter into the Lease, Guarantor hereby agrees as
follows:
1.    Definitions; Incorporation of Lease. All capitalized terms used in this
Guaranty and not otherwise defined herein shall have the meanings ascribed to
them, respectively, in the Lease. All terms and provisions of the Lease are
hereby incorporated into this Guaranty as fully as though set forth herein in
full.
2.    Guaranty of Payment and Performance.
(a)    Guarantor hereby guarantees, absolutely and unconditionally, the full and
prompt performance, completion and observance by Tenant of each and all of the
covenants and agreements required to be performed, completed and observed by
Tenant under the terms and provisions of the Lease, including, but not limited
to, the full and complete payment of all Rent and other money obligations of
Tenant to Landlord under or pursuant to any provisions of the Lease (the
"Tenant's Obligations").
(b)    In connection with the foregoing, Guarantor shall indemnify, defend and
hold Landlord harmless from and against any and all costs, damages, losses,
expenses, claims and demands of and liabilities to third parties, including
reasonable attorneys' fees, incurred directly as a result of or arising directly
out of the failure of Tenant to perform, complete or observe Tenant's
Obligations and Guarantor's failure to perform or observe its obligations under
this Guaranty. All obligations of Guarantor set forth in this Guaranty are
collectively hereinafter referred to as the "Obligations".
3.    Standard Waivers and Agreements. Additional agreements and waivers of
Guarantor that are usual and customary in a guaranty of payment and performance
of the type provided for in this Guaranty are set forth in Exhibit "A" attached
hereto, and are hereby incorporated in this Guaranty as fully as though set
forth herein in full.


992507_9    2

--------------------------------------------------------------------------------




4.    Termination. This Guaranty shall remain in full force and effect until all
the Tenant's Obligations and the Obligations shall be finally and irrevocably
paid in full or otherwise completed, performed or observed. Discontinuance of
the obligations of any other guarantor shall not operate as a discontinuance as
to performance, completion or observance of any of the Obligations or the
Tenant's Obligations. If after receipt of any payment or performance of all or
any part of the Tenant's Obligations, Landlord is for any reason compelled to
surrender such payment to any Person or return any benefits received, because
such payment or performance is determined to be void or voidable as a
preference, impermissible set-off, or a diversion of trust funds, or for any
other reason, this Guaranty shall continue in full force (as to any such
surrendered payment or benefit returned) notwithstanding any contrary action
that may have been taken by Landlord in reliance upon such payment or the
receipt of such benefit, and any such contrary action so taken shall be without
prejudice to Landlord's rights under this Guaranty and shall be deemed to have
been conditioned upon such payment and benefit having become final and
irrevocable. Upon satisfaction in full of the Tenant's Obligations, Landlord
will, upon request by Guarantor, deliver to Guarantor written confirmation that
this Guaranty has been satisfied in full and has terminated.
5.    Tenant's Financial Condition. Guarantor assumes full responsibility for
keeping itself sufficiently informed as to the financial condition of Tenant and
as to all other circumstances affecting Tenant's ability to perform, complete
and observe each and all of Tenant's Obligations for the benefit of Landlord,
and agrees that Landlord will have no duty to report to Guarantor any
information Landlord receives about Tenant's financial condition or any
circumstances bearing on Tenant's ability to perform.
6.    Expenses. Guarantor agrees to pay and reimburse Landlord, upon demand, for
all losses and reasonable costs and expenses, including reasonable attorneys'
fees that Landlord may expend or incur:
(a)    in the enforcement of this Guaranty or any one or more of the Obligations
or the Tenant's Obligations; or
(b)    the performance by Landlord of any one or more of the Obligations or the
Tenant's Obligations; or
(c)    as a direct or indirect result of the falsity in any material respect of
any of the representations in warranties of Guarantor set forth in paragraph 7
of this Guaranty, determined as of the date hereof.
7.    Representations and Warranties. Guarantor hereby makes to Landlord the
following representations and warranties, upon which Landlord specifically
relies:
(a)    Authorization. Guarantor has full right, power and authority to enter
into this Guaranty and carry out the Obligations.
(b)    No Conflict. The execution, delivery and performance by Guarantor of this
Guaranty and the Obligations will not violate or be in conflict with, result in
a breach of, or constitute a default under, any indenture, agreement or any
other instrument to which Guarantor is a party or by which Guarantor or any of
its assets or properties is bound, or any order, writ, injunction or decree of
any court or governmental institution.
(c)    Litigation. There are no actions, suits or proceedings pending, or to the
knowledge of Guarantor, threatened against or adversely affecting Guarantor at
law or in equity or before or by a governmental agency or instrumentality that
involve any of the transactions herein contemplated, or are reasonably likely to
result in any judgment or liability that would have any material and adverse
effect on


992507_9    3

--------------------------------------------------------------------------------




the financial condition of Guarantor. Guarantor is not in default with respect
to any judgment, order, writ, injunction, decree, rule or regulation of any
court.
(d)    Enforceability. This Guaranty is a legal, valid and binding obligation of
Guarantor, enforceable in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the rights of creditors generally.
(e)    Financial Statements. The financial statements and other financial
information furnished by Guarantor to Landlord are, in all material respects,
true and correct, fairly present the financial condition of Guarantor as of
their respective dates, and do not contain any untrue statement of a material
fact or omit to state a material fact. As of the date the respective financial
statements are furnished by Guarantor to Landlord, the Guarantor furnishing the
same will be deemed to have represented and warranted that no material adverse
change has occurred in the financial condition of Guarantor since the date of
said financial statements.
(f)    Corporate Affiliations. Guarantor acknowledges that it will derive a
material benefit from the satisfactory and complete payment, performance and
observance of the Obligations and the Tenant's Obligations. No subsequent change
in the ownership or equity interest described above shall affect or impair in
any way the continuing validity or enforceability of this Guaranty against
Guarantor. Until such time as the Tenant's Obligations and the Obligations have
been finally and irrevocably paid in full or otherwise completed, performed or
observed, Guarantor will not divest itself or otherwise sell or transfer any of
the foregoing equity or ownership interests in Tenant, to the extent that doing
so would constitute a default or breach of the prohibitions on assignment
contained in the Lease.
8.    Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered to the
addressee thereof (a) when actually delivered at the address set forth below for
such addressee, (b) three (3) days after deposit in any main or branch United
States post office as registered or certified mail, postage prepaid, (c) one (1)
day after deposit with a reputable overnight courier service providing delivery
receipts, delivery charges prepaid, or (d) on the date on which the addressee
refuses delivery by mail or by private courier service, in each case properly
addressed to the parties, respectively, as follows:
Landlord:    CenterPoint Properties Trust
1808 Swift Drive
Oak Brook, Illinois 60523
Fax: (630) 586-8010
Attention: Executive Vice President, Asset Management
with a copy to:    Richmond Breslin LLP
5215 Old Orchard Road
Suite 420
Skokie, Illinois 60077
Fax: (312) 258-0977
Attention: Mark S. Richmond, Esq.
Guarantor:    The Dixie Group, Inc.
475 Reed Road
Dalton, Georgia 30720
Fax: (251) 706-6008
Attention: Jon A. Faulkner


992507_9    4

--------------------------------------------------------------------------------




with a copy to:    Miller & Martin PLLC
832 Georgia Avenue
Suite 1200
Chattanooga, Tennessee 37402
Fax: (423) 785-8480
Attention: Robert L. Dann, Esq.
By notice complying with the preceding provisions of this paragraph, each party
shall have the right to change the address or addresses, or both, for all future
notices and communications to such party or for copies of notices provided for
above (none of which shall be required to be sent via certified or registered
mail), but no such notice of a change of an address or addressee shall be
effective until actually received by the other party. Copies of notices to the
those Persons to whom copies are to be provided, none of which are required to
be sent via courier or other delivery service or by certified or registered
mail, are for information purposes only; failure of any Person to send or
receive any such copy shall not affect the validity of notice otherwise given to
a party in compliance with the provisions of this paragraph.
9.    Affirmative Covenants. Guarantor covenants and agrees that from the date
hereof and so long as any of the Obligations or Tenant's Obligations remain
outstanding and unpaid, unperformed or unobserved Guarantor will furnish to
Landlord as soon as available, but in any event not later than sixty (60) days
after the end of each fiscal or calendar year of Guarantor, audited year-end
financial statements of said Guarantor certified as true and correct by said
Guarantor. In addition, Guarantor covenants and agrees that Guarantor shall
furnish to Landlord not more than thirty (30) days following written request
from Landlord such other reports, financial statements and other financial
information concerning Guarantor as Landlord may from time to time reasonably
request.
10.    Partial Invalidity. If any term of this Guaranty or the application
thereof to any Person or circumstance shall, to any extent, be declared or found
by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions of this Guaranty, or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, but such provision or
portion thereof shall be deemed stricken and severed from this Guaranty and the
remaining provisions and portions hereof shall be interpreted, applied and
enforced so as to achieve, as near as may be, the purposes and intent of this
Guaranty to the greatest extent not prohibited by law.
11.    Amendments. This Guaranty may be amended, modified, revised, revoked or
terminated only by a written instrument executed by Guarantor and Landlord.
12.    Terms. Whenever the context requires, all terms used in the singular will
be construed in the plural and vice versa, and each gender will include each
other gender. The term "Tenant" means both the named Tenant and any other person
or entity at any time assuming or otherwise becoming primarily liable for
performance of any of the Tenant's Obligations. The term "Person" means an
individual, corporation, partnership, limited liability company, joint venture,
association, joint stock company, trust, unincorporated organization or
association.
13.    Governing Law. This Guaranty shall be governed by the laws of the State
of California and the United States of America and enforced in the courts of
that State or in the Federal District Court of the Southern District of
California. Guarantor, in order to induce Landlord to accept this Guaranty and
enter into the Lease, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, hereby acknowledges and agrees
that for all purposes hereof all actions or proceedings in any way, manner or
respect arising out of or relating to this Guaranty and the transactions
contemplated


992507_9    5

--------------------------------------------------------------------------------




herein shall be litigated, at Landlord's sole discretion and election, only in
courts having situs in the County of Orange in the State of California or in
Federal Court for the Southern District of California, and in connection
therewith: (a) Guarantor hereby consents and submits to the jurisdiction of any
local or State of California court located within Orange County or any Federal
court in the Southern District of California; (b) Guarantor hereby waives any
right Guarantor may have to transfer or change the venue of any litigation
brought by or against the Guarantor; and (c) Guarantor hereby agrees that CT
Corporation, at 818 West Seventh Street, Suite 930, Los Angeles, California 
90017 is hereby appointed and designated the true and lawful attorney and the
duly authorized agent of the Guarantor for acceptance of service of legal
process in any litigation commenced by Landlord with respect to this Guaranty.
Guarantor may change the designated agent to another person or entity located in
the State of California upon fifteen (15) business day's advanced written notice
to Landlord. This provision is a material inducement for Landlord to enter into
the Lease.
14.    Section Headings. The headings, titles and captions of this Guaranty are
inserted only as a matter of convenience and in no way define, extend, limit or
describe the scope or intent of this Guaranty.
[SIGNATURES APPEAR ON NEXT PAGE]




992507_9    6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has executed this instrument as of the day and
year first above written.
GUARANTOR:
THE DIXIE GROUP, INC., a Tennessee corporation
By:     
Name:     
Title:     
Attest:
By:     
Name:     
Title:     






992507_9    7

--------------------------------------------------------------------------------




EXHIBIT "A"

STANDARD GUARANTY WAIVERS AND AGREEMENTS
The following additional waivers and agreements by Guarantor have been and are
hereby incorporated in full into the Guaranty of Payment and Performance of
Lease Obligations (the "Guaranty") dated ______________, 2019.
(a)    Rights of Landlord. Guarantor authorizes Landlord and Tenant at any time
in their discretion to alter any of the Tenant's Obligations, and further
authorizes Landlord (i) to take and hold any security for the Tenant's
Obligations, (ii) to accept additional or substituted security, (iii) to
subordinate, compromise or release any security, (iv) to release Tenant of
liability for all or any part of the Tenant's Obligations, (v) to release,
substitute or add any one or more guarantors, (vi) to assign the Guaranty in
whole or in part to an assignee of the Lease, and (vii) perform any of the
Obligations or Tenant's Obligations. Landlord may take any of the foregoing
actions upon any terms and conditions as Landlord may elect, without giving
notice to Guarantor or obtaining the consent of Guarantor and without affecting
the liability of Guarantor to Landlord under this Guaranty.
(b)    Continuing Guaranty. The Guaranty shall be a continuing guaranty, and
shall not be discharged, impaired or affected by: (i) existence or
non-existence, or the continuance or non-continuance, of any obligation on the
part of Tenant with respect to the Lease; (ii) any forbearance or extension of
the time of payment or performance of any of the Obligations or the Tenant's
Obligations; (iii) any and all changes in the terms, covenants or conditions of
the Lease or of any document evidencing or securing performance of the
Obligations or Tenant's Obligations hereafter made or granted; (iv) the release
or agreement not to sue without reservation of rights of anyone liable in any
way for payment or performance of any of the Obligations or Tenant's
Obligations; (v) the power or authority or lack thereof of Tenant to enter into,
or to execute, acknowledge or deliver the Lease; (vi) the validity or invalidity
of the Lease or any portion thereof; (vii) any defenses whatsoever that Tenant
or any other Person may have to the performance or observance of any of the
Obligations or the Tenant's Obligations; (viii) the existence or non-existence
of Tenant as a legal entity; (ix) any limitation or exculpation of liability of
Tenant that may be expressed in the Lease; (x) the transfer by Tenant of all, or
any part of any interest in all or any part of the Premises described in the
Lease; (xi) any sale, pledge, surrender, indulgence, alteration, substitution,
exchange, release, partial release, modification or other disposition of any of
the collateral or other security from time to time or at any time securing
Tenant's Obligations, all of which Landlord is expressly authorized to make from
time to time; (xii) the acceptance by Landlord of part of performance of the
Tenant's Obligations, or any failure, neglect or omission on the part of the
Landlord to realize on, preserve or protect any portion of the Premises, or any
personal property of Tenant or to exercise any lien upon, or right of
appropriation of, any monies, credits or property of Tenant toward liquidation
of the Tenant's Obligations; (xiii) the failure by Landlord or anyone acting on
behalf of Landlord to perfect or maintain perfection of any lien or security
interest upon any collateral given at any time to secure the payment of the
Obligations or Tenant's Obligations; (xiv) any right or claim whatsoever that
Guarantor may have against Tenant or Landlord or the successors or assigns of
any of them or any change in control, ownership or affiliation among any
Guarantor and Tenant; or (xv) any defense (other than the payment, performance
or observance in full of all of the Obligations and Tenant's Obligations) that
Guarantor may have as to its undertakings, liabilities and Obligations
hereunder, including any defenses based upon any legal disability of Tenant or
any discharge or limitation of the liability of Tenant to Landlord, whether
consensual or arising by operation of law or any bankruptcy, insolvency or
debtor-relief proceeding, or from any other cause, each and every such defense
being hereby waived by Guarantor.


992507_9    8

--------------------------------------------------------------------------------




(c)    Waivers. Guarantor waives diligence, presentment, protest, notice of
dishonor, demand for payment, extension of time of payment, notice of acceptance
of this Guaranty, notice of intent to accelerate or notice of acceleration,
non-payment or non-performance by Tenant and indulgences, grace periods and
notices of every kind. It is the intention of this Guaranty that Guarantor shall
remain liable as a principal, notwithstanding any act, omission or thing that
might otherwise operate as a legal or equitable discharge of Guarantor, until
all of the Tenant's Obligations and the Obligations shall have been fully
performed or paid.
(d)    Performance Upon Default. Upon the occurrence of a Default on the part of
Tenant in the performance of any of the Tenant's Obligations, Guarantor hereby
agrees to perform each and all of the Obligations the non-performance of which
constitute such Default: (i) without deduction by reason of any set-off, defense
or counterclaim of Tenant or any other Person; (ii) without requiring protest or
notice of non-payment or notice of default to Guarantor, to Tenant or to any
other Person; (iii) without demand for payment or proof of such demand;
(iv) without requiring Landlord to resort first to Tenant or to any other
guarantor, guaranty or any collateral which Landlord may hold; (v) without
requiring notice of acceptance of the Guaranty or assent to the Guaranty by
Landlord; and (vi) without requiring notice that any Tenant's Obligations have
been incurred by Tenant pursuant to the terms of the Lease or of the reliance by
the Landlord upon the Guaranty. Guarantor hereby waives the requirement that
Landlord comply with any of the foregoing demands, actions or notices and the
right to assert Landlord's failure to so comply as a defense to the enforcement
of the Guaranty.
(e)    Subrogation. Notwithstanding anything to the contrary elsewhere contained
herein or in the Lease, until such time as the Obligations and Tenant's
Obligations shall have been fully performed, observed or paid, Guarantor
expressly waives with respect to Tenant and any other Person, any and all rights
at law or in equity to subrogation, to reimbursement, to contribution, to
set-off or to any other rights that could accrue to a surety against a
principal, to a guarantor against a maker or obligor, to an accommodation party
against the party accommodated, or to a holder or transferee against a maker,
and that Guarantor may have or hereafter acquire against Tenant or any other
Person in connection with or as a result of Guarantor's execution, delivery
and/or performance of this Guaranty, the Obligations or the Tenant's
Obligations. Guarantor agrees that it shall not have or assert any such rights
against Tenant or its successors and assigns or any other Person (including any
surety), either directly or as an attempted set-off to any action commenced
against Guarantor by Tenant (as lessee or in any other capacity) or any other
Person. Guarantor hereby acknowledges and agrees that this waiver is intended to
benefit Tenant and shall not limit or otherwise affect Guarantor's liability
hereunder or the enforceability hereof.
(f)    Independent Obligations. Landlord may enforce the Guaranty without first
resorting to or exhausting any other remedy it may have under the Lease or other
security or collateral, or without first having recourse to any of the Premises
through forcible entry and detainer proceedings or otherwise; provided, however,
that nothing herein contained shall preclude Landlord from suing Tenant under
the Lease, from terminating the Lease, from exercising any other rights,
remedies or powers under the Lease or from enforcing performance of the
Obligations or the Tenant's Obligations, and if such rights, powers or remedies
are availed of, only the net proceeds therefrom, after deduction of all charges
and expenses of every kind and nature whatsoever, shall be applied in reduction
of the Tenant's Obligations; and Landlord shall not be required to institute or
prosecute proceedings to recover any deficiency as a condition of any payment or
performance hereunder or enforcement hereof. At any sale of any security or
collateral for the Tenant's Obligations, whether by foreclosure or otherwise,
Landlord may, at its discretion, purchase all or any part of such security or
collateral offered for sale for its own account, and may apply against the
amount bid therefor the unpaid amount or any part thereof due it pursuant to the
terms of the Lease.


992507_9    9

--------------------------------------------------------------------------------




(g)    Effect of Bankruptcy. The Guaranty shall continue in full force and
effect notwithstanding the institution by or against Tenant of bankruptcy,
reorganization, readjustment, receivership or insolvency proceedings of any
nature, or the disaffirmance of the Lease in any such proceedings, or otherwise.
Guarantor shall not seek or have the right to obtain any relief or order from
any bankruptcy or other court of any jurisdiction the effect of which is to
enjoin, postpone, delay or otherwise prevent or hinder the enforcement of
Landlord's rights under the Guaranty, and Guarantor shall be estopped from
asserting and hereby waives any right to assert in any such liquidation or
reorganization that Guarantor's financial contribution or efforts are necessary
to the reorganization or liquidation of Tenant.
(h)    Right of Set-Off. Without limiting any other right of Landlord, whenever
Landlord has the right to declare any of the Tenant's Obligations to be
immediately due and payable (whether or not it has so declared), Landlord at its
sole election may set off against the Tenant's Obligations any and all moneys
then owed to Guarantor by Landlord in any capacity, whether or not the
obligation to pay such moneys owed by Landlord is then due, and Landlord shall
be deemed to have exercised such right of set-off immediately at the time of
such election even though any charge thereof is made or entered on Landlord's
records subsequent thereto.
(i)    Delay; Cumulative Remedies. No delay or failure by Landlord to exercise
any right or remedy against Tenant or Guarantor will be construed as a waiver of
that right or remedy. All remedies of Landlord against Tenant and Guarantor are
cumulative.
(j)    Binding Effect. The Guaranty shall inure to the benefit of and may be
enforced by Landlord, and shall be binding upon and enforceable against
Guarantor and Guarantor's heirs, legal representatives, successors and assigns.
In the event of the death of any individual Guarantor, the Obligations of such
Guarantor shall continue in full force and effect against his or her estate,
personal representatives, successors and assigns. Without limiting the
generality of the foregoing, Landlord (or its successors and assigns) may from
time to time and without notice to the undersigned, assign any and all of its
rights under this Guaranty without in any way affecting or diminishing the
Obligations of Guarantor hereunder, who shall continue to remain bound by and
obligated to perform under and with respect to this Guaranty as though there had
been no such assignment.
(k)    Time is of the Essence. Time is of the essence of the Guaranty as to the
performance of the Guarantor and Tenant.
(l)    Multiple Guarantors, Joint and Several Liabilities. If more than one
Person executes this Guaranty (whether concurrently or at any time in the
future, or whether the same document or a different document guaranteeing the
same Tenant's Obligations), the obligations of all such Persons shall be joint
and several and Landlord, in its sole and absolute discretion, may (i) bring
suit against Guarantor, or any one or more of the Persons constituting
Guarantor, and any other person or Persons guaranteeing any or all of the
Tenant's Obligations ("Other Guarantor"), jointly and severally, or against any
one or more of them; (ii) compromise or settle with any one or more of the
Persons constituting Guarantor or any Other Guarantor for such consideration as
Landlord may deem proper; (iii) release one or more of the Persons constituting
Guarantor or any Other Guarantor from liability; and (iv) otherwise deal with
Guarantor and any Other Guarantor, or any one or more of them, in any manner,
and no such action shall impair the rights of Landlord to enforce any of the
Obligations or to collect from Guarantor any amount due from Guarantor under
this Guaranty. Nothing contained in the Guaranty or any other guaranty shall in
any way affect or impair the rights or obligations of Guarantor with respect to
any Other Guarantor.


992507_9    10

--------------------------------------------------------------------------------




SCHEDULE 17B


Exceptions to Environmental Representations


From 1998 Phase I and 1999 update:
•
As reported in the September 1998 Phase I ESA, an asbestos survey conducted at
the subject property identified the presence of asbestos-containing material in
the sprayed-on acoustical ceiling material in the front lobby and the two main
office hallways. The facility has maintained these ceilings in good
(non-friable) condition.

•
A neighboring property, located at 2727 South Susan Street, had a waste oil
release that was discovered in August 1991, which impacted the ground water
aquifer. As of June 4, 1999, the site had been remediated and was undergoing
post-remedial action monitoring. [Note, the 2016 Phase II did not indicate any
groundwater issues].



From Phase I (dated August 24, 2016) and Phase II (dated November 14, 2016):
•
Suspect asbestos-containing material due to the age of the building, but it
appears to be in good condition.  

•
Presence of minor concentrations of VOCs where diesel UST was removed in 1999.
Subsequent soil and groundwater investigation included the installation of four
monitoring wells, and Santa Ana RWQCB issued a No Further Action letter on
February 21, 2002.

•
A clarifier with three associated USTs is present at the northwest corner of the
property that receives the wastewater from the carpet manufacturing operations
on-site, and it is tied into the municipal sanitary sewer system.

•
Laboratory analytical reports indicated that various metals, VOCs, and GRO were
detected above the laboratory detection limited in the soil samples collected.
Concentrations of arsenic (8.94 mg/kg) were above the ESL of 1.5 mg/kg in the
soil. However, GRS noted that the range of background arsenic in Southern
California can be up to 12 mg/kg.  







992507_9    11